 

Exhibit 10.4

 



BUILD TO SUIT

FACILITY LEASE AGREEMENT

(Triple Net Lease)

 

THIS BUILD TO SUIT FACILITY LEASE AGREEMENT (the “Lease”) is made and entered
into as of the 27th day of February, 2009, by and between ELM ROAD MOB, II, LLC,
an Indiana limited liability company (the “Landlord”) and SAINT JOSEPH REGIONAL
MEDICAL CENTER — SOUTH BEND CAMPUS, INC., an Indiana not for profit corporation
(the “Tenant”).

 

WITNESSETH:

 

For good and valuable consideration, the receipt, adequacy and sufficiency of
which is hereby acknowledged, Landlord and Tenant, intending to be legally bound
hereby, agree that Landlord shall lease to Tenant and Tenant shall lease from
Landlord the Premises hereinafter defined, pursuant to the terms and conditions
set forth in this Lease.

 

ARTICLE I

 

DEFINITIONS AND FUNDAMENTAL PROVISIONS

 

in addition to other terms which are defined in subsequent sections of this
Lease, the following terms shall have the meanings set forth below when used in
this Lease, except as may otherwise be specifically provided.

 

1.1Addresses:

 



Landlord: Elm Road MOB II, LLC   53880 Carmichael Drive   South Bend, Indiana
46635   Attention: President     Tenant: Saint Joseph Regional Medical Center —
South Bend Campus, Inc.   801 E. LaSalle Avenue   South Bend, IN 46617  
Attention: President and CEO



 

or such other address or addresses as a party may designate by written notice to
the other party.

 



 1 

 

 

1.2       Common Area Costs: The cost of maintaining, repairing, landscaping,
painting, and operating the Common Areas of the Elm Road Medical Campus, to be
set forth in the Declaration of Protective Covenants and Restrictions for Elm
Road Medical Campus dated December 20, 2007 and recorded on January 18, 2008 as
Document Number 0802055 in the office of the Recorder of St. Joseph County,
Indiana (“Declaration”) pursuant to an amendment to the Declaration, shall
specifically include, but not necessarily limited to: repairs to, striping and
patching of the parking areas or other Common Areas, lighting, removal of snow,
ice, trash, rubbish and other refuse from the Common Areas, costs associated
with any of Landlord’s obligations set forth in Section 7.2, and the cost of
leasing or the depreciation on any equipment used to implement the foregoing
maintenance. Tenant shall pay Tenant’s Percentage Share of Common Area Costs
herein in accordance with the Declaration as provided in Section 7.3. The
Declaration amendment shall provided that Common Area Costs shall specifically
exclude the following: the cost of any item for which Landlord is reimbursed by
insurance or otherwise; the cost of repairs made in accordance with Landlord’s
obligations pursuant to Section 6.1; the cost of any additions to the Common
Areas pursuant to an expansion of the Elm Road Medical Campus’s leasable square
footage; Tenant’s Percentage Share of Real Estate Taxes or Insurance (which are
provided for by separate agreement herein); the cost of any alterations,
additions, changes, replacements, improvements and repairs and other items which
under generally accepted accounting and auditing principles consistently applied
(as pertaining to the real estate industry) are properly classified as capital
expenditures (except as provided herein) or which are made in order to prepare
space for occupancy by a new tenant or other occupant of the Elm Road Medical
Campus; the cost of any initial installations for any tenant or other occupant
of the Elm Road Medical Campus; reserves for the replacement or repair of
portions of, or for equipment and machinery used in connection with, the Elm
Road Medical Campus; legal, accounting and other professional fees; interest or
amortization payments in connection with the Elm Road Medical Campus; leasing
commissions, advertising expenses and other costs incurred in leasing or
attempting to lease any portion of the Elm Road Medical Campus; the cost of any
services, maintenance, or repairs performed specifically for certain tenants and
not for the common use and benefit of all the tenants of the Elm Road Medical
Campus; the cost of correcting defects in the construction of the buildings,
improvements and equipment of the Elm Road Medical Campus; the cost of
Landlord’s membership (and costs related thereto) in any organizations
representing Elm Road Medical Campus owners; and any political or charitable
contributions. Common Area Costs payable by Tenant during the first (1st) Lease
Year of the Lease Term are estimated at Twelve Thousand AND 00/100 DOLLARS
($12,000,00), payable by Tenant in twelve (12) equal installments during the
first (1st) Lease Year of the Lease Term of One Thousand AND 00/100 DOLLARS
($1,000.00) per month.

 

1.3       Common Areas: All areas, space, signage, installations and equipment
provided from time to time by Declarant pursuant to the Declaration for the
common use and benefit of the owners, occupants and tenants of the Elm Road
Medical Campus, their employees, agents, licensees, customers and other
invitees, including, without limitation, parking areas, exits, entrances, access
roads, driveways, sidewalks, retaining walls, loading platforms and ramps, and
landscaped areas, excluding areas conveyed to an owner for exclusive use by the
owner and the owner’s tenants, all as provided in the Declaration.

 

1.4       Application of Non-Refundable Fee: The parties agree that a Twenty
Five Thousand and 00/100 Dollars ($25,000.00) non-refundable (except in the
event of Landlord’s default), good faith earnest money fee shall be paid by
Tenant to Landlord on or upon the execution of this Lease, which fee shall be
applied first to the first month’s rent for the first (1st) Lease year.

 



 2 

 

 

1.5       Lease Year: The Lease Term shall commence upon the Commencement Date.
If the Commencement Date is any day other than the first day of a calendar
month, the first Lease Year shall be the period of time from the Commencement
Date until the end of the month in which said Commencement Date shall occur plus
twelve (12) calendar months. Each Lease Year thereafter shall be a successive
period of twelve (12) months, subject to the extension of the final Lease Year
of the Lease Term pursuant to Section 2.2 hereof. Rent shall be proportionately
increased (or decreased) to reflect the number of days by which the first or
final lease year exceeds (or is less than) twelve (12) calendar months, as the
case may be.

 

1.6      Minimum Rent: (a) Tenant agrees to pay to Landlord, in accordance with
the terms and provisions of Article III hereof, as annual Minimum Rent, during
the first (1st) Lease Year of the initial fifteen (15) Lease Year term of the
Lease, One Million Two Hundred Twenty-Five Thousand Dollars ($1,225,000.00)
($26.68 per square foot of the Premises), payable in equal monthly installments
of One Hundred Two Thousand Eighty Three and 33/100 Dollars ($102,083.33) each.

 

(b)      The Minimum Rent shall be increased for each year of the first (1st)
Lease Term by two percent (2 %) over the Minimum Rent for the previous Lease
Year, as set forth in Schedule 1.6 attached hereto and incorporated herein by
reference.

 

1.6.1       Minimum Rent - First Extension Period: During each Lease Year of the
first five (5) Lease Year Extension Period, if applicable, Tenant agrees to pay
to Landlord, in accordance with the terms and provisions of Article III hereof,
as annual Minimum Rent an amount to be negotiated and agreed upon in good faith
by the parties based on a market analysis of comparable commercial leases in
existence at the commencement of the lease extension period. Landlord shall
notify Tenant of its initial proposal for Minimum Rent in a written notice to
Tenant no later than the date which is three hundred (300) days prior to the
expiration of the Initial Term of this Lease. The agreement between Landlord and
Tenant shall be reached no later than the date which is two hundred seventy
(270) days prior to the expiration of the initial Term of this Lease. In the
event that Landlord and Tenant are unable to come to an agreement within such
period, then the fair rental value shall be determined in accordance with the
procedures set forth on Exhibit “A” attached hereto.

 

 

1.6.2         Minimum Rent - Second Extension Period: During each Lease Year of
the second five (5) Lease Year Extension Period, if applicable, Tenant agrees to
pay to Landlord, in accordance with the terms and provisions of Article III
hereof, as annual Minimum Rent an amount to be negotiated and agreed upon in
good faith by the parties based on a market analysis of comparable commercial
leases in existence at the commencement of the lease extension period. Landlord
shall notify Tenant of its initial proposal for Minimum Rent in a written notice
to Tenant no later than the date which is three hundred (300) days prior to the
expiration of the First Extension Period of this Lease. The agreement between
Landlord and Tenant shall be reached no later than the date which is two hundred
seventy (270) days prior to the expiration of the First Extension Period of this
Lease. In the event that Landlord and Tenant are unable to come to an agreement
within such period, then the fair rental value shall be determined in accordance
with the procedures set forth on Exhibit “A” attached hereto.

 



 3 

 

 

1.7       Security Deposit: Landlord and Tenant agree that there shall be no
security deposit,

 

1.8       Permitted Use; Restriction: Tenant may use the Premises for any lawful
medical use, including but not limited to the operation of a rehabilitation
hospital (“Permitted Use”), Tenant covenants: (i) not to use the Premises for
any illegal purpose, nor in such a manner as to violate any applicable and valid
law, rule or regulation of any governmental body having jurisdiction over the
Premises; (ii) not to permit waste thereon; (iii) not to use the Premises for an
outpatient medical office providing orthopaedic rehabilitation or physical
therapy services; and (iv) not to use the Premises for any purpose prohibited by
the Declaration.

 

1.8.1         Landlord’s Limited Right to Recapture Premises: Landlord and
Tenant hereby agree that if Tenant ceases business operations within the
Premises for any period of one hundred eighty (180) or more consecutive days
(for a reason other than the repair and reconstruction from casualty,
remodeling, condemnation or other reason permitted in this Lease), then
Landlord, at its option, at any time prior to re-commencement of business
operations in the Premises by Tenant, or Landlord’s receipt of a notice of a
proposed assignment of the interest of Tenant in and to this Lease or of a
proposed subletting of the Premises, may terminate this Lease upon thirty (30)
days prior written notice to Tenant, in which event, this Lease shall be of no
further force or effect, except that the obligations of the parties arising
prior to the termination, and the applicable indemnifications contained in this
Lease, shall remain in effect. Neither an assignment of the interest of Tenant
in and to this Lease, nor a subletting of the Premises, shall be deemed a
cessation of business operations which would trigger Landlord’s right to
terminate under this Section.

 

1.9       Premises: The leased premises shall consist of the land located in St.
Joseph County, Indiana, commonly referred to as Lot 3 of the Elm Road Medical
Campus and legally described on Exhibit “B” attached hereto and incorporated
herein by reference (“Land”) together with certain improvements to be designed
and constructed upon the Land by Landlord for Tenant’s occupancy and use
(“Improvements”) as provided in Article IV of this Lease (“Premises”).

 

1.10     Real Estate Taxes: All Real Estate Taxes and assessments which shall be
validly levied, assessed or imposed upon the Premises during the Lease Term
shall be paid by Tenant. Real Estate Taxes shall specifically exclude; (i)
income, profits, intangible, documentary stamp, transfer, franchise, corporate,
capital stock, succession, estate, gift or inheritance taxes or taxes
substituted for or in lieu of the foregoing exclusions; (ii) any assessment or
additional tax associated with either a change in ownership of the Elm Road
Medical Campus or the further improvement of the Elm Road Medical Campus
(including but not limited to widening of exterior roads, the installation of or
hook up to sewer lines, sanitary and storm drainage systems and other utility
lines and installations), (iii) taxes on rents, gross receipts or revenues of
Landlord from the Premises; and (iv) any penalties, late charges or the like
attributable to the late payment by Landlord of Real Estate Taxes or Landlord’s
delay in delivering the Real Estate Tax bill to Tenant for payment, and (v)
assessments and taxes based on the assessed valuation of land not improved with
commercial buildings or Common Areas Real Estate Taxes shall reflect any
discount available to Landlord by prompt payment of such tax bill regardless of
whether such prompt payment is actually made but only so long as Tenant shall
have made its contribution within the applicable discount period. Landlord
agrees to use best efforts to cause any new construction in the Elm Road Medical
Campus to be assessed separately from the Premises and/or the existing Elm Road
Medical Campus. Tenant’s Real Estate Taxes for the first Lease Year of the Lease
Term are estimated to be One Hundred Seventy Five Thousand Eight Hundred Seventy
Three and 60/100 Dollars ($175,873,60) ($3.83 per square foot of the Premises).

 



 4 

 

 

Tenant shall have the exclusive right to contest and appeal all real estate
taxes and assessments against the Premises during the term of this Lease and
Landlord hereby agrees to cooperate and assist Tenant in any such contest and
appeal including but not limited to the execution of any documents necessary to
prosecute any contest or appeal of real estate taxes and assessments. Tenant
shall be entitled to all refunds and/or rebates applicable to real estate taxes
and assessments paid by Tenant pursuant to this Lease and Landlord agrees to pay
said refund or rebate to Tenant to the extent said refund or rebate is granted
or paid to Landlord in the form of cash or credit.

 

1.11     Rent; Triple Net Lease: Rent shall mean Minimum Rent and all other
amounts and charges payable by Tenant under any provision of this Lease. Sums
other than Minimum Rent are designated as “Rent” or “additional rent” hereunder
solely for the purpose of enabling Landlord to enforce its rights hereunder,
Such sums shall not be deemed Rent for purposes of computing taxes or for
governmental regulations thereon. This Lease shall be deemed and construed to be
a “net, net, net lease” and, except as otherwise expressly provided, Landlord
shall receive all Rent and “additional rent” and all other payments hereunder to
be made by Tenant free from any charges, assessments, impositions, expenses or
deductions of any and every kind or nature.

 

1.12     Elm Road Medical Campus: That certain medical office planned unit
development located on all of the certain tracts or parcels of land located in
Penn Township, St Joseph County, State of Indiana, as more particularly
described on Exhibit “C” attached hereto. The name of the Elm Road Medical
Campus may be changed upon one hundred twenty (120) days advance written notice
to Tenant; provided however, in no event shall the name of the Elm Road Medical
Campus contain the name of any tenant or occupant of the Elm Road Medical
Campus.

 

1.13     Tenant’s Percentage Share: Tenant’s Percentage Share shall be the
percentage share applicable to the Premises pursuant to the Declaration for the
payment of assessments and will be the percentage obtained by dividing the total
floor area of the Premises, which equals Forty Five Thousand Nine Hundred Twenty
(45,920) square feet, by the total floor area of the buildings erected in the
Elm Road Medical Campus (i.e., the area leased or available for lease or
occupied or available for occupancy) as of December 1 of each calendar year of
the Lease Term as provided in and subject to the terms and conditions of the
Declaration. The Declaration amendment shall provide for calculation of
assessments uniformly for all lots within Elm Road Medical Campus.

 



 5 

 

 

ARTICLE II

 

DEMISE OF PREMISES AND TERM

 

2.1       Demise of Premises: Landlord hereby leases to Tenant, and Tenant
hereby takes from Landlord+, the Premises, together with all rights, privileges,
benefits, rights- of-way, tenements, hereditaments and easements now or
hereafter appurtenant or belonging thereto.

 

2.2       Lease Term: Tenant shall have and hold the Premises for a term of
fifteen (15) Lease Years (hereinafter, as extended in accordance with Section
2.3 hereof, being sometimes referred to as the “Lease Term”) to commence on the
earlier of (i) sixty (60) days after Tenant’s acceptance of possession of the
Premises in substantial accordance with the terms and provisions of Section 4.8
hereof, or (ii) the date Tenant opens for business to the public (said earlier
date being herein sometimes referred to as the “Commencement Date”),
Additionally, Landlord and Tenant further agree that the final Lease Year of the
Lease Term may be extended, upon prior written notice to Landlord, to conclude
on the January 31 next following the natural expiration of the Lease Term (as
extended). The parties shall, following the commencement of the Lease Term,
execute a supplement hereto confirming the Commencement Date and expiration date
of the Lease Term.

 

2.3       Options to Extend: Except as provided hereinbelow, Tenant shall have
the right of extending the term of this Lease for a total of two (2) successive
periods of five (5) Lease Years each (the “Extension Periods”), upon the same
terms and conditions as the Initial Term, except as otherwise provided herein
with respect to Rent and the additional rent. Tenant shall notify Landlord in
writing of its intent to extend the Lease Term at least one hundred twenty (120)
days prior to the date of commencement of the Extension Period and thereupon the
term of this Lease shall be extended without the requirement of any further
documentation. In the event Tenant fails to timely notify Landlord of its intent
to extend the Lease Term as provided herein, then such option to extend shall
nevertheless remain in full force and effect for a period of thirty (30) days
after Tenant’s receipt of notice from Landlord advising Tenant that its
extension option shall terminate at the conclusion of said thirty (30) day
notice period unless Tenant exercises the extension option by written notice to
Landlord and upon such exercise of the Option, the Lease Term shall be deemed
extended. Tenant shall pay Minimum Rent during said Extension Periods in the
amounts prescribed in Sections 1.6.1 and 1.6.2 of this Lease. All of the terms
and conditions of this Lease shall apply during the Extension Periods.

 



 6 

 

 

ARTICLE III

 

RENT AND OTHER CHARGES

 

3.1       Payment of Rent: During the Lease Term, Tenant covenants and agrees to
pay to Landlord at the place designated in Section 1.1 hereof, without demand,
deduction or set-off, except as otherwise provided in this Lease, all Rent as
defined in Article I hereof. Tenant shall not be liable for relying and acting
upon any notice changing the payee and purporting to be signed by or on behalf
of Landlord and believed by Tenant in good faith to be genuine.

 

3.2       Payment of Minimum Rent: On or before the first (1st) day of each and
every calendar month following the Commencement Date, Tenant covenants to pay
Landlord in advance the monthly installment of Minimum Rent for each such month.
If the Commencement Date shall not be the first (1st) day of the month, then the
first (1st) month’s installment of Minimum Rent shall be prorated accordingly
and paid along with the Minimum Rent payable by Tenant to Landlord for the first
(1st) full calendar month of the Lease Term.

 

3.3       Utilities: Tenant shall make application for, obtain, pay for, and be
solely responsible for all utilities required, used or consumed in the Premises,
including, but not limited to gas, water, telephone, electricity, sewer service,
garbage collection services, or any similar service; it being agreed and
understood, however, that Tenant’s obligation for the payment of utilities shall
commence upon the date the Premises are delivered to Tenant Ready for Occupancy
(as defined herein). In the event that any charge for any utility supplied to
the Premises is not paid by Tenant to the utility supplier when due, then
Landlord may, after delivery of fifteen (15) days written notice to Tenant, but
shall not be required to, pay such charge for and on behalf of Tenant, with any
such amount paid by Landlord being repaid by Tenant to Landlord, as additional
rent, within fifteen (15) days after demand by Landlord. Except for the gross
negligence or intentional misconduct of Landlord, its agents, and employees,
Landlord shall not be liable for any interruptions or curtailment in utility
services whatsoever.

 

3.4       Personal Property Taxes: Tenant shall be responsible for and shall pay
before delinquency municipal, county or state taxes, levies and fees, including
general or special assessments, assessed daring the Lease Term against any
personal property of any kind owned by Tenant or placed in, upon or about the
Premises by Tenant. 

 

 7 

 



 

ARTICLE IV

 

CONSTRUCTION

 

4.1       Premises to be Constructed, Plans and Specifications: The Improvements
to be constructed upon the Land shall be designed and constructed by Landlord in
accordance with: (i) the Approved Final Plans and Specifications to be prepared
in accordance with the terms and provisions of Section 4.2 hereof, (ii)
applicable laws, ordinances, codes, rules and regulations of any public
authority with jurisdiction over the Premises, and (iii) the legal construction
standards associated with the construction of the Improvements as an I-2
Hospital and regulatory requirements of the Indiana Department of Health
(hereafter, the “Construction”). In the event the Landlord and the Tenant
disagree regarding any individual construction standard, Landlord will be
released from the obligation to comply with that individual construction
standard if the resolution of the disputed construction issue is directed by the
Tenant. Landlord shall pay all costs associated with designing and constructing
the Improvements upon the Land in accordance with the Approved Final Plans and
Specifications (the “Construction Costs”) in the maximum amount of Ten Million
Seven Hundred Seventy- Eight Thousand Eight Hundred Dollars ($10,778,800)
($234.73 per square foot of the Premises) (the “Construction Cap”). Landlord
further agrees that in addition to the Construction Cap, Landlord shall pay for
Landlord’s Work (as hereinafter defined) and all fees, costs and expenses
associated with preparing the Approved Final Plans and Specifications in
accordance with Section 4.2 (up to the amount of the Plan Cap as hereinafter
defined) and, prior to commencement of Landlord’s Work or the Construction,
Landlord shall maintain insurance covering Landlord’s liability with respect to
any construction that Landlord may perform in connection with the Premises or
the Elm Road Medical Campus, Construction Costs shall include general
conditions, the general contractor’s overhead and profits, sales tax and the
cost of insurance so long as all such costs are reasonable for the industry.

 

4.1.1       Landlord’s Work: The following construction obligations of Landlord
shall not be included in the Construction Costs or the Construction Cap, it
being understood and agreed that Landlord shall perform or cause to be performed
these obligations at Landlord’s sole cost and expense (said obligations being
referred to herein as “Landlord’s Work’’): (i) pay all architectural and
engineering fees and the costs associated with preparing and reviewing the plans
and specifications for the Improvements to the Premises as recited in Section
4.2 hereof and pay all fees and costs associated with the preparation of the
site and civil engineering drawings; (ii) provide landscaping throughout the
Common Areas of the Elm Road Medical Campus consistent with local governmental
code, ordinances or standards; (iii) provide lighting uniformly distributed
throughout the Common Areas of the Elm Road Medical Campus (including the
exterior of the Premises) with a minimum capacity of at least two footcandles;
and (iv) construct, grade, pave and Stripe roadways for ingress and egress to
the Premises and the Elm Road Medical Campus in substantial accordance with
Exhibit “D” attached hereto.

 

4.1.2       Construction Bids and Completion of Landlord’s Work: Landlord shall
be responsible for completion of the Construction of the Improvements upon the
Land and Landlord’s Work. Landlord shall choose, in Landlord’s sole discretion,
qualified contractors for the Construction. Landlord shall enter into a contract
with the general contractor (the “General Contractor’’) for the Construction of
the Improvements in accordance with the Approved Final Plans and Specifications
(the “Construction Contract”) and promptly deliver a copy of said fully executed
Construction Contract to Tenant. The Construction Contract shall be amended to
provide that Tenant shall have notice and opportunity to cure any default by
Landlord and further, that in the event of an uncured default by Landlord, that
Tenant shall have the option of assuming the Construction Contract. In the event
that Tenant shall cure any default by Landlord or assume the Construction
Contract, any amounts paid by Tenant may be offset against Rent or other amounts
due to Landlord. The Construction Contract shall obligate the Contractor to
comply with the applicable Turnover Date and pay liquidated damages for failure
to comply with the Turnover Date as provided in Section 4.4 of this Lease. The
Construction shall be performed in a good and workmanlike manner with new
material of good quality in accordance with all applicable governmental rules
and regulations or ordinances. All of the work performed by the General
Contractor to and upon the Land which are so attached to the Land that the same
shall by law be deemed to be part of the Land (except trade fixtures and such
other property as may be encompassed within the definition of Tenant’s Property
pursuant to Section 6.4 of the Lease) shall be the property of Landlord and
remain upon and be surrendered with the Premises as a part thereof upon
termination of the Lease Term. In the event actual Construction Costs (exclusive
of Landlord’s Work) exceed the Construction Cap (“Excess Costs”), Tenant shall
pay such costs, but only to the extent that: (1) said Excess Costs relate to
change orders made by Tenant after the date of the Construction Contract; and
(2) the total additional costs related to such change orders exceed any savings
resulting therefrom. In the event Tenant must pay Excess Costs in accordance
herewith, Tenant may elect to pay such costs by Rent Adjustment (in accordance
with Section 4.1.3 below) or by lump sum payment (in accordance with Section
4.1.4 below). Tenant shall be permitted to coordinate with the Landlord and the
General Contractor to ensure the conduct of the Construction in conformance with
the Approved Final Plans and Specifications. In no event shall Tenant be
responsible for Excess Costs without the same being documented on a written
change order signed by Tenant.

 

 

 8 

 

 

Within thirty (30) days following the Turnover Date, Landlord shall deliver to
Tenant a copy of the final application and certificate for payment and summary
of the construction expenditures constituting the Construction Costs.

 

4.1.3       Additional Construction Costs; Rent Adjustment: In the event the
Construction Cap is exceeded and Tenant elects to pay the Landlord the Excess
Costs by Rent Adjustment, the annualized Minimum Rent for the initial term of
the Lease (as recited in Section 1.6 of this Lease) shall be increased by the
product derived from multiplying such Excess Costs (subject to any adjustments
made pursuant to Section 4.1.2 hereof), by Six and 66/100ths Percent (6.66%).
(By way of illustration only, in the event that the Additional Construction
Costs are $100,000.00, then the annualized Minimum Rent would be increased by
$6,666.66 [i.e., $100,000.00 times 6.66%] during Lease Years one (1) through
fifteen (15) of the Lease Term). In the event the Construction Costs of the
Premises (exclusive of Landlord’s Work) are less than the Construction Cap,
Landlord shall, at Tenant’s option, either (a) within twenty (20) days following
receipt of written notice of Tenant’s election, deliver to Tenant a sum of money
equal to the difference between the Construction Cap and the actual Construction
Costs (exclusive of Landlord’s Work) (hereinafter referred to as the “Adjusted
Construction Costs”) or (b) immediately decrease the Annual Minimum Rent for
each Lease Year of the Lease Term by the product derived from multiplying the
Adjusted Construction Costs by Six and 66/100ths Percent (6.66%). In the event
the annual Minimum Rent is adjusted pursuant to this Section 4.1.3, Landlord and
Tenant shall execute a modification to the Lease reflecting such increase and
adjustment to the Minimum Rent.

 



 9 

 

 

4.1.4       Payment for Additional Construction Costs: In the event the
Construction Cap is exceeded and Tenant elects to pay Landlord the Excess Costs
in a lump sum payment, Landlord may seek and obtain reimbursement of the Excess
Costs from Tenant by providing Tenant with: (i) an A.I.A. application for
payment and summary of construction expenditures, acknowledging compliance with
the Approved Final Plans and Specifications showing all expenditures
constituting Excess Costs and all written change orders; (ii) certificate of
substantial completion signed by an architect licensed to do business in the
State in which the Premises is located; and (iii) an affidavit of the General
Contractor listing all subcontractors and acknowledging full payment to all such
subcontractors with waivers of liens from the General Contractor (collectively
referred to as the “Construction Documents”). Within thirty (30) days after
receipt of such Construction Documents, Tenant shall pay such Excess Costs
(subject to any adjustments made pursuant to Section 4.1.2 hereof) to Landlord,
unless Tenant has exercised its option to make the Rent Adjustment recited in
Sections 4.1.3 hereinabove.

 

4.2       Plans and Specifications: Landlord shall submit to Tenant a complete
set of the proposed construction plans, working drawings, and specifications
(the “Plans”) prepared at Landlord’s sole cost and expense. Tenant shall be
allowed fifteen (15) days within which to examine the Plans and to advise
Landlord of Tenant’s approval or disapproval of the same; provided, however,
Tenant’s approval shall not be unreasonably withheld, conditioned or delayed.
The failure of Tenant to advise Landlord within such fifteen (15) day period
shall be deemed to constitute the approval of the Plans by Tenant as of the
fifteenth (15th) day following Tenant’s receipt of the Plans. If Tenant shall
have a reasonable basis for disapproval of any portion of the Plans, Tenant
shall give Landlord its reasons therefor in writing within said fifteen (15) day
period and, provided said changes are reasonable, Landlord shall cause the Plans
to be revised so as to meet Tenant’s reasonable objections. Landlord shall
submit the revised Plans to Tenant within fifteen (15) days after receipt of
Tenant’s reasons for disapproval of the Plans. Within fifteen (15) days after
Tenant’s receipt of the revised Plans, Tenant shall advise Landlord in writing
of its approval of the revised Plans or notify Landlord of any additional
objections. Landlord and Tenant and General Contractor shall use good faith
efforts to resolve any dispute regarding revisions to the Plans in an
expeditious manner to the mutual satisfaction of Landlord and Tenant; provided
however, in the event a dispute cannot be so resolved, Landlord’s architect and
an architect selected by Tenant shall agree upon a resolution to said dispute
and the resolution shall be binding upon Landlord and Tenant. The Plans which
have been approved by Tenant are referred to as the “Approved Final Plans and
Specifications.” Landlord shall have the right to make changes in the Approved
Final Plans and Specifications (subject to Tenant’s further review and approval
of same as provided above and which approval shall not be unreasonably withheld)
in which event, to the extent said changes cause Construction Costs to exceed
the Construction Cap, Landlord shall pay the amount by which the total
additional cost related to such changes exceeds any savings resulting therefrom.
Tenant shall be responsible, at Tenant’s sole cost and expense, for any change
orders requested solely by Tenant or any governmental permitting authority.
Tenant shall have the right to make changes in the Approved Final Plans and
Specifications in which event, to the extent said changes cause Construction
Costs to exceed the Construction Cap, Tenant shall pay the amount by which the
total additional cost related to such changes exceeds any savings resulting
therefrom as provided in subsection 4.1.3.

 

Landlord shall, at Landlord’s sole cost and expense outside the Construction
Cap, pay any architectural or engineering fees, costs or expenses associated
with: (i) preparation of the Approved Final Plans and Specifications, (ii) any
independent architectural inspection of the Construction, if any, and (iii)
preparation of the site and civil engineering drawings, all as a part of
Landlord’s Work, Landlord shall pay such amounts directly to the architectural
or engineering firm responsible for plan preparation.

 

 

 10 

 

 

4.3       Construction Schedule: Landlord and Tenant acknowledge and agree
Tenant was, among other things, induced into entering this Lease by certain
representations made by Landlord as to the timing of delivery of tie Premises to
Tenant Ready for Occupancy. Accordingly, Landlord and Tenant deem it imperative
that a construction schedule be established which accurately sets forth the
timing for completion of construction by Landlord of the Premises Ready for
Occupancy. Landlord covenants to use its best efforts to meet the construction
schedule attached hereto as Schedule 4.3 and incorporated herein by reference
(“Construction Schedule”). If Landlord shall not have obtained all necessary
approvals, licensing and building permits and shall not have commenced
construction by April 30, 2009, Tenant may, without liability or further
obligation, terminate this Lease upon written notice to Landlord, and in such
case this Lease shall have no further force or effect. It is understood and
agreed that if Landlord fails to deliver the Premises Ready for Occupancy (as
hereinafter defined) or commence the Construction in the manner and time period
specified in this Section 4.3, then, in such event, Landlord shall be deemed in
default under the Lease, and Landlord shall not have any additional time to cure
such default, notwithstanding the cure period provided in Section 14.2 hereof.

 

4.3.1       Turnover Dates: Landlord shall use its best efforts to deliver the
Premises to Tenant Ready for Occupancy (as defined hereinafter) on February 26,
2010 (the “Initial Turnover Date”), In the event Premises shall not be delivered
to Tenant Ready for Occupancy by the Initial Turnover Date, Landlord shall use
its best efforts to deliver the Premises to Tenant Ready for Occupancy on March
26, 2010 (the “Second Turnover Date”), Landlord covenants to deliver written
notice to Tenant by February 1,2010, which notice shall state whether the
Premises shall be delivered to Tenant Ready for Occupancy on the Initial or
Second Turnover Date, or provide that Landlord is unable to meet either Turnover
Date (the “Turnover Date Notice”). The Turnover Date Notice shall not give
notice of intent to deliver the Premises to Tenant Ready for Occupancy on any
date between the Initial Turnover Date and the Second Turnover Date or
subsequent to the Second Turnover Date unless Landlord pays liquidated damages
in accordance with Section 4.4 hereof. It is agreed and understood that failure
to deliver the Turnover Date Notice in accordance with this Section 4.3.1 shall
result in a presumption for the purposes of this Article IV that Landlord has
notified Tenant that the Premises will be delivered to Tenant Ready for
Occupancy by the Initial Turnover Date.

 

Notwithstanding anything to the contrary herein, if Tenant fails to provide
Landlord with all programing and other specific information necessary for
Landlord to complete construction in a timely manner, as requested by Landlord
by written notice thereof, within seven (7) days of said written request, then
the Turnover Date shall be extended for a period of time commensurate with the
delay caused by the Tenant.

 

4.3.2       Termination Option: If the Turnover Date Notice indicates that,
despite the best good-faith efforts of Landlord, the Premises shall not be
delivered to Tenant Ready for Occupancy by the Second Turnover Date, unless such
failure to timely deliver the Premises resulted directly from delays caused by
Tenant (net of delays caused by Landlord) and subject to force majeure delays as
set forth in Section 18.7, then Tenant shall not be required to accept
possession of the Premises, and Tenant shall have the right to terminate this
Lease (Landlord not having any additional time to cure notwithstanding the cure
period provided in Section 14.2 hereof). In the event this Lease shall be
terminated by Tenant pursuant to this Section 4.3.2, neither party shall have
any further obligations hereunder.

 



 11 

 

 

4.4       Liquidated Damages: If Landlord fails to deliver the Premises to
Tenant Ready for Occupancy by the Initial or Second Turnover Date, as applicable
pursuant to the Turnover Date Notice or otherwise presumed pursuant hereto,
unless such failure to timely deliver the Premises resulted directly from delays
caused by Tenant (net of delays caused by Landlord) or by force majeure delays
as provided in Section 18.7 of this Lease, then, in such event, Landlord shall
be deemed in default under this Lease (it being understood that Landlord shall
not be allowed additional time to cure such default, notwithstanding the
curative period described in Section 14.2 hereof), and Landlord shall be
obligated for payment to Tenant as liquidated damages the sum of money
equivalent to three (3) times the daily Minimum Rent for each day after the
Initial or Second Turnover Date, as applicable pursuant to the Turnover Date
Notice or otherwise presumed pursuant hereto, until the Premises are delivered
to Tenant Ready for Occupancy or this Lease is terminated in accordance with
Section 4.3.2. If the Turnover Date Notice states a date for delivery of the
Premises to Tenant other than the Initial or Second Turnover Date, Landlord
shall be obligated to pay the foregoing liquidated damages for each day after
the immediately preceding Turnover Date that delivery is to be delayed. It is
hereby agreed that the liquidated damages to which Tenant is entitled hereunder
are a reasonable estimate of the damages that would be caused to Tenant by
Landlord’s delay in completing and delivering the Premises to Tenant Ready for
Occupancy by the applicable Turnover Date. Tenant shall not be deemed to have
waived liquidated damages accruing between the applicable Turnover Date and the
date the Premises are Ready for Occupancy by accepting delivery of the Premises
prior to the date the Premises are Ready for Occupancy.

 

4.5       Ready For Occupancy: The Premises shall be deemed “Ready for
Occupancy” when:

 

(i)       The Premises have been substantially completed in accordance with (yy)
applicable laws, ordinances, codes, rules and regulations, and (zz) the Approved
Final Plans and Specifications, except for the installation of Tenant’s fixtures
and such minor “punchlist” items as shall not justify Tenant to refuse to accept
delivery of the Premises;

 

(ii)       Landlord has received a final certificate of occupancy for the
Premises (or a conditional certificate of occupancy which requires only the
installation of Tenant’s fixtures prior to being deemed final) if required by
any governmental authority and delivered a copy thereof to Tenant;

 

(iii)       Landlord has substantially completed Landlord’s Work except for
minor punchlist items as shall not justify Tenant to refuse to accept delivery;
and

 

(iv)       Landlord has provided Tenant with a copy of the General Contractor’s
final application for payment and an affidavit of the General Contractor listing
all subcontracts and acknowledging full payment of the General Contractor and
all subcontractors with lien waivers from each.

 



 12 

 

 

4.6       Correction of Defects and Omissions: Within sixty (60) days after
Landlord delivers to Tenant and Tenant accepts possession of the Premises in
accordance with Section 4.8 hereof, Tenant shall prepare and deliver to
Landlord, with respect to those items not constructed according to the Approved
Final Plans and Specifications, a list of defects and omissions in the
Construction of the Premises (the “Punchlist”), and Landlord shall correct same
within thirty (30) days after receipt of the Punchlist. Landlord agrees that
Landlord shall not pay General Contractor the final retainage due under the
Construction Contract until the Construction items on the Punchlist prepared by
Tenant have been completed by General Contractor, to Tenant’s reasonable
satisfaction. If at any time within one year following the date of substantial
completion of the Construction any of the work performed by Landlord or General
Contractor (or within one year following the date said work was purported to be
corrected) is found to be not in accordance with the Approved Final Plans and
Specifications, upon receipt of written notice from Tenant, the Landlord shall
promptly cause the condition to be corrected within thirty (30) days of the date
of Tenant’s notice. This obligation does not extend to remedy for damage or
defect caused by abuse, modifications not executed by Landlord, improper or
insufficient maintenance, improper operation or normal wear and tear.

 

4.7       Acceptance of Premises: Landlord shall deliver exclusive possession of
the Premises to Tenant as soon as they are Ready for Occupancy, and Tenant shall
be required to accept possession thereof when so delivered. Landlord shall have
access to the Premises after exclusive possession has been delivered to Tenant
for the purpose of correcting defects and omissions in construction so long as
Landlord does not unreasonably interfere with Tenant’s business or fixturing
activities. The taking of possession of the Premises shall not constitute a
waiver of any defects or omissions in the construction of the Premises or any
failure of Landlord to perform its obligations hereunder.

 

Landlord shall provide Tenant with access to the Premises at least thirty (30)
days prior to the Turnover Date for the purpose of installing Tenant’s fixtures,
equipment and personal property upon the Premises. Tenant’s early access shall
not unreasonably interfere with Landlord’s Construction.

 

4.8       Signs: Subject to local governmental codes and ordinances, as a part
of the construction of the Elm Road Medical Campus and prior to the Turnover
Date, Landlord may, at its own expense, erect, or cause to be erected one or
more free-standing sign (hereinafter sometimes referred to as the “Elm Road
Medical Campus Sign”), in the area designated on Exhibit “E” attached hereto.
Prior to commencing construction of the Elm Road Medical Campus Sign, Landlord
shall submit to Tenant a proposed drawing of the structure for Tenant’s
approval, not to be unreasonably withheld. Landlord shall maintain, repair and
illuminate said Elm Road Medical Campus Sign during the Lease Term, with the
cost of such maintenance, repairs, and illumination being included within the
purview of Common Area Costs.

 



 13 

 

 

4.9       Exterior Signage: Tenant, or Tenant’s assignee or sublessee, shall
have the right to place and maintain during the Lease Term its usual and
customary signs on the exterior of the Premises, provided, however, said signage
is at all times professionally produced, high-quality in nature and in keeping
with the family-orientation of the Elm Road Medical Campus; it being agreed that
Landlord hereby approves Tenant’s exterior signage plans set forth in Exhibit
“F” attached hereto, and provided further, that such exterior signage meets the
requirements of the Elm Road Medical Campus Development Standards, a copy of
which are attached hereto as Exhibit “G” and incorporated herein by reference,
Tenant shall maintain such signs in good order and repair in compliance with all
applicable governmental rules, regulations or ordinances. Tenant shall have the
right to determine the location of its sign(s) subject to written approval of
the sign(s)’ location by the Landlord, which approval shall not be unreasonably
withheld.

 

4.10     Alterations to Elm Road Medical Campus and Outlots: Landlord agrees
that the layout and design of the Elm Road Medical Campus shall be substantially
as is set forth on Exhibit “C” attached hereto. The Amendment to the Declaration
referred to in Section 1.2 shall provide that d shall not (a) substantially
alter the area of the Elm Road Medical Campus or the location or size of any
building or improvement in the Elm Road Medical Campus, (b) change the number,
location or layout of parking spaces in the Elm Road Medical Campus, (c)
construct any additional buildings or structures in the Common Areas of the Elm
Road Medical Campus or on parcels adjacent to the Common Areas of the Elm Road
Medical Campus, or (d) change the entrances, exits, access roads, and service
roads to and from the Elm Road Medical Campus or the Protected Parking Area (as
hereinafter defined) without the prior written consent of Tenant in each
instance. Tenant shall not unreasonably withhold its consent to changes in the
Common Areas of the Elm Road Medical Campus beyond the area crosshatched on
Exhibit “C” attached hereto (the “Protected Parking Area”), so long as the
number of parking spaces provided complies with the St Joseph County Code for
hospital parking, and so long as said change does not impair or adversely affect
(i) ingress to or egress from the Premises or any loading dock serving the
Premises; or (ii) visibility of the Premises or Tenant’s exterior signage.

 

4.11     Build-To-Suit Building: The hospital shall be a build-to-suit building
and there shall be no Tenant improvement allowances.

 

ARTICLE V

 

USE OF PREMISES

 

5.1       Tenant’s Use: Tenant shall use the Premises solely for the Permitted
Use specified in Section 1.8 and/or such additional uses which are ancillary or
incidental thereto.

 



 14 

 

 

5.2       Operating Covenants: Landlord covenants and agrees that the Amendment
to the Declaration referred to in Section 1.2 shall provide (i) that during the
Lease Term Elm Road Medical Campus will continuously operate as a medical office
center in a manner consistent with first-class medical office center practice;
and (ii) that no portion of the Elm Road Medical Campus shall be used in
violation of the REA (as hereinafter defined), Declaration or for the following
purposes: a bowling alley, skating rink, bar (as distinguished from a restaurant
deriving at least 60% of its gross sales from the sale of nonalcoholic beverages
and food), theater, amusement park, carnival, meeting hall, banquet facility,
entertainment facility, disco or other dance hall, nightclub establishment,
sporting events, for any manufacturing, for wholesale or non-retail operation,
for the lease, sale or repair of cars or boats (new or used), trailers, mobile
homes, lumber yard, video arcade or other game parlor, pool hall, billiard
parlor, amusement center, off-track betting establishment, flea-market, massage
parlor, tattoo or body piercing facility, auditorium, or for the sale and
display of obscene or pornographic materials or any so called “social encounter”
restaurants which serve alcoholic beverages for on-premises consumption and
whose primary purpose is the meeting and mingling of its patrons, and (iii) no
portion of the Elm Road Medical Campus shall be used for a drive-thru, fast-food
restaurant. During the term hereof, Landlord shall maintain a parking ratio on
Lot Three (3) of not less than the minimum required by applicable local
ordinances.

 

5.3       Exclusive Use: Tenant shall have the exclusive right to the delivery
of inpatient rehabilitation hospital” services at the Elm Road Medical Campus
throughout the term of this Lease so long as Tenant is operating the Premises as
an inpatient rehabilitation hospital.

 

5.4       Subletting and Assignment: Tenant may sublet or assign the Premises at
any time provided the business which such subtenant or assignee proposes to
conduct and actually conducts does not conflict with the use provisions set
forth in Section 1.8 of this Lease, In the event Tenant shall assign this Lease
as permitted hereunder or shall sublease any portion of the Premises as
permitted hereunder, Tenant shall remain liable for performance of each and
every term of this Lease to be performed by Tenant hereunder. Notwithstanding
anything to the contrary contained herein, Landlord and Tenant hereby expressly
agree that Tenant shall be permitted, without the prior written consent of
Landlord being required, to sublet or license portions of the Premises to
concessionaires or licensees, provided such use does not conflict with the use
provisions set forth in Section 1.8 of this Lease. Tenant shall likewise have
the absolute right, without the prior written consent of, or notice to, Landlord
being required, to assign or sublet the Premises to any parent, subsidiary or
affiliate company of Tenant, or in connection with any merger, consolidation,
sale of all or substantially all of Tenant’s assets or stock, or a public or
private offering.

 



 15 

 

 

ARTICLE VI

 

REPAIRS AND MAINTENANCE

 

6.1       Tenant’s Repairs: Except as otherwise provided herein, Tenant shall
maintain in clean condition and good repair, and pay the costs and expense
thereof, the nonstructural walls (including all patching and painting thereof),
gutters, downspouts, exterior and all interior nonstructural portions of the
Premises, all healing, ventilating and air conditioning systems and all
plumbing, electrical, gas, sprinkler and sewage systems, located within the
building constructed by Landlord upon the Premises. Landlord shall be
responsible for maintenance, repair and replacement of all structural walls, the
foundation, the roof and all mechanical and utility installations located
outside of the building constructed by Landlord upon the Premises. Landlord and
Tenant shall cause to be established a reserve fund for the expense of said
Landlord’s repairs, as determined by an independent, objective third party
experienced in the determination of appropriate and necessary reserves for the
Premises (“Reserve”), which Reserve amounts shall be payable by Tenant as
additional Rent on a monthly basis and which amounts shall be escrowed and set
aside as a separate Reserve for payment of said expenses. Notwithstanding the
Reserve, Landlord shall be responsible for the full cost of Landlord’s repairs
in excess of the Reserve at the time of the repair. Tenant further covenants to
inspect, maintain and repair, and pay the costs and expense thereof, the fire
sprinkler system serving the Premises, (if any) including without limitation the
performance of flow tests on such systems on a periodic basis, but in no event
less frequently than as may be required or recommended by industry standards for
a like-kind system. Landlord agrees to correct any defects in Landlord’s Work or
the Construction arising prior to the first anniversary of the Commencement Date
provided Tenant gives written notice of such defects to Landlord within thirty
(30) days after the first anniversary of the Commencement Date, This time
limitation shall not apply to latent defects in Landlord’s Work or the
Construction which Tenant could not reasonably have discovered prior to the
expiration of such time period. Landlord further agrees to make all repairs to
the Premises, unless occasioned by the negligence of Tenant or Tenant’s
employees, servants, agents or contractors, for a period of one (1) year after
the Commencement Date, Landlord shall maintain on file warranties and guaranties
pertaining to the General Contractor’s work and the mechanical systems of the
Premises. Thereafter, to the extent assignable, Landlord shall assign to Tenant
all applicable warranties and guaranties benefiting Landlord or Tenant in
connection with the construction of and systems serving the Premises for which
Tenant has a repair obligation hereunder. Notwithstanding the foregoing to the
contrary, Tenant shall be obligated to make those repairs which (i) are
occasioned by its negligence, or the negligence of its employees, agents,
servants and contractors; (ii) relate to damage encompassed in the insurance
coverage required to be maintained by Tenant pursuant to Section 9.3 hereof
(except to the extent that Tenant’s insurance coverage overlaps or is secondary
to Landlord’s primary coverage); or (iii) arises as a direct and proximate
result of Tenant’s failure to perform Tenant’s repair obligations in Section 6.2
below.

 

6.2       Non-Structural Repairs. Tenant shall further be responsible for, and
pay the costs and expense thereof, (i) all interior, non-structural repairs to
the Premises (including the replacement of plate glass in the building), and
(ii) except as provided hereinbelow, all maintenance and repairs to the heating,
ventilating and air conditioning (“HVAC”) Equipment (e.g., replacement of
filters, belts, freon, and routine cleaning, including inspections and filter
changes and repair or replacement of major component parts) servicing the
Premises. Notwithstanding the foregoing to the contrary, Landlord shall be
obligated to make those repairs (nonstructural or HVAC) which (i) are occasioned
by Landlord’s negligence, or the negligence of Landlord’s employees, agents,
servants and contractors; (ii) relate to damage encompassed in the insurance
coverage required to be maintained by Landlord pursuant to Section 9.1 hereof
(except to the extent that Landlord’s insurance coverage overlaps or is
secondary to Tenant’s primary coverage); or (iii) arise as a direct and
proximate result of Landlord’s failure to perform Landlord’s repair obligations
in Section 6.1 above.

 



 16 

 

 



Notwithstanding the above, in the event of the necessity of a substantial repair
to (exceeding a cost of $75,000.00) or the replacement of the heating,
ventilating or air conditioning systems serving the Premises at any time during
the last three (3) years of the Lease Term, Landlord shall be responsible for
the cost of said repair or replacement and Tenant shall reimburse Landlord for a
portion of said cost equal to the amortized monthly amount of said cost for the
remaining Term of the Lease amortized over the useful life of said repair or
replacement as determined by Tenant subject to Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed.

 

6.3       Alterations: Subject to local governmental code, Tenant shall have the
right to make from time to time, at its sole cost and expense, interior,
non-structural alterations to the Premises without the necessity of first
obtaining Landlord’s consent; provided, however, such alterations do not affect
the structural integrity or diminish the value of the Premises. Tenant shall not
make any structural changes to the Premises without Landlord’s prior written
consent, said consent not being unreasonably withheld, conditioned or delayed.

 

6.4       Tenant’s Property: Any and all trade fixtures, equipment, signs,
appliances, furniture and other personal property of whatever nature or kind
installed in the Premises at any time (all of the foregoing being collectively
referred to in this Lease as “Tenant’s Property”), including, without
limitation, all counters, shelving, lighting and track lighting, panel wall
systems and valance accents (to the extent that the same can be removed without
irreparable damage to the structure of the Premises) shall not become a part of
the realty and may be removed from the Premises by Tenant at any time during the
Lease Term or within sixty (60) days after termination thereof (subject to
Tenant’s repair obligations as stated in Section 15.1 hereof).

 

6.5       Tenant Financing: Tenant shall have the right to finance the
acquisition and installation of Tenant’s Property (by granting a security
interest therein or entering into an equipment lease therefor); and in
connection therewith, Landlord agrees to execute and to use reasonable efforts
to cause the holder of any mortgage covering all or any portion of the Elm Road
Medical Campus to execute and deliver a Landlord’s and mortgagee’s waiver and
all other documentation reasonably required by any lessor or holder of any
security interest in and to Tenant’s Property.

 

6.6       Liens: Each party hereto shall promptly pay when due the entire cost
of all work done by it to the Premises and shall keep the Premises free of liens
for labor or materials. Should mechanics’, materialmen’s or other liens be filed
against the Premises by reason of the acts of either party hereto, such party
shall cause the lien to be canceled and discharged of record by bond or
otherwise within sixty (60) days of receiving actual notice of such lien.

 

ARTICLE VII

 

COMMON AREAS

 

7.1       Use of Common Areas: Landlord hereby grants to Tenant, its licensees,
sublessees, successors and assigns, and its and their employees, agents,
licensees and invitees, the non-exclusive right to use the Common Areas during
the Lease Term continuously and without interruption. In the event that Landlord
should designate an employee parking area for all employees of tenants and
occupants of the Elm Road Medical Campus, Landlord shall use reasonable efforts
to require all such employees to utilize such designated areas, and from and
after receipt of notice of such designated parking area, Tenant shall use its
reasonable efforts to cause its employees to utilize such designated employee
parking areas.

 



 17 

 

 

7.2       Maintenance: Landlord shall maintain or cause to be maintained in
compliance with the Declaration and in keeping with the high standards of a
Class A medical office center in St. Joseph County, Indiana, the Common Areas in
clean condition and good repair, including, but not limited to: (i) maintaining
all signs, landscaped areas, and parking areas and access roads in good
condition and repair (including re-striping, repairing and re-paving same when
required, and removing any ice, snow or rubbish therefrom); (ii) adequately
illuminating the parking areas and other Common Areas while Tenant remains open
for business and for one (1) hour thereafter but no later than 9:00 p.m. unless
Tenant pays the additional utility charges on a pro rata basis with any other
tenant open later than 8:00 p.m.; and (iii) keeping the parking area of the Elm
Road Medical Campus free from obstructions including, but not limited to,
tractor trailer/delivery trucks (which remain parked in the parking area in
excess of twelve (12) consecutive hours).

 

7.3       Tenant’s Contribution: Tenant shall pay to Landlord on a monthly basis
along with the monthly installment of Rent payable by Tenant to Landlord, as
additional rent during each full or partial Lease Year of the Lease Term,
one-twelfth (1/12th) of Tenant’s Percentage Share of Common Area Costs for Elm
Road Medical Campus as established in the Declaration (as defined in Section
1.2). Tenant’s Percentage Share of Common Area Costs for the first (1st) Lease
Year of the Lease Term shall be reasonably estimated by Landlord in Section 1.2
of this Lease; it being agreed that for each Lease Year of the Lease Term after
the first (1st) Lease Year, the estimated percentage share of Common Area Costs
payable by Tenant to Landlord on a monthly basis shall be based upon Tenant’s
Percentage Share of Common Area Costs payable by Tenant pursuant hereto for the
preceding Lease Year of the Lease Term (e.g., the estimated Common Area Costs
for the second [2nd] Lease Year of the Lease Term shall be based upon the actual
Common Area Costs payable by Tenant hereunder which Landlord incurs for the
first [1st] Lease Year of the Lease Term). In the event that during any Lease
Year of the Lease Term Tenant’s Percentage Share of the actual Common Area Costs
for said Lease Year shall exceed the estimated amount paid by Tenant to Landlord
in accordance with the foregoing, then Tenant shall pay such deficiency to
Landlord with the next due installment of Rent after receipt by Tenant of the
detailed statement from Landlord hereinafter described; it being agreed that in
the event Tenant’s Percentage Share of the actual Common Area Costs for any
respective Lease Year of the Lease Term is less than the amount paid therefor by
Tenant, then such excess amount shall be taken as a credit by Tenant against the
next installments of Rent due to Landlord hereunder until such amount has been
fully refunded, Landlord shall furnish to Tenant, within sixty (60) days after
the close of each calendar year during the Lease Term, a reasonably detailed
statement (prepared in accordance with generally accepted accounting principles
and certified as true and accurate by an authorized member of Landlord) of the
Common Area Costs incurred during the previous calendar year (after the
Commencement Date) and the methodology employed (including all appropriate
figures and supporting documentation and invoices) in determining Tenant’s
Percentage Share thereof. Landlord shall keep good and accurate books and
records in accordance with generally accepted accounting principles concerning
the operation, maintenance and repair of the Common Areas, and Tenant and its
agents shall have the right, upon at least thirty (30) days’ notice, to audit,
inspect and copy such books and records for the prior two (2) Lease Years.
Landlord shall promptly pay Tenant all Common Area Costs shown by such audit to
be overpaid by Tenant.

 





 18 

 

 

7.4       Reciprocal Easement Agreement (“REA”): If Elm Road Medical Campus,
LLC, Landlord and Tenant enter into an REA, then with respect to the REA,
Landlord covenants and agrees as follows;

 

(i)       Without the prior written consent of Tenant, the REA shall not be
terminated, nor amended nor modified in any manner which shall increase the
liabilities and obligations of Tenant, or diminish the rights and privileges of
Tenant under this Lease;

 

(ii)       Landlord hereby grants, assigns and conveys to Tenant on a non-
exclusive basis all of the easement rights and other rights of Landlord
contained in the REA, with the same force and effect as if said rights had been
granted directly to Tenant; and

 

(iii)       Landlord agrees to use all reasonable efforts to enforce the
easement rights and other rights contained in the REA on Tenant’s behalf, and if
Landlord fails to enforce said rights on Tenant’s behalf, within thirty (30)
days after written notice thereof from Tenant, Landlord agrees that Tenant shall
have the right to enforce said rights under the REA directly in the name of, and
on behalf of, Landlord (if so required), Landlord hereby confirming such
enforcement rights to Tenant.

 

ARTICLE VIII

 

REAL ESTATE TAXES

 

8.1       Real Estate Taxes: From and after the Commencement Date, Tenant shall
pay any and all Real Estate Taxes (as defined in Section 1.10) relating to the
Premises. Landlord shall furnish Tenant, immediately upon receipt, with a copy
of any bill for Real Estate Taxes relating to the Premises. At least twenty (20)
days prior to the date the Real Estate Taxes become delinquent or begin to
accrue penalties and interest, Tenant shall pay to Landlord the Real Estate
Taxes (provided Tenant receives the bill from Landlord at least thirty (30) days
prior to the date the Real Estate Taxes become delinquent or begin to accrue
penalties and/or interest). If Tenant receives the bill less than thirty (30)
days prior to the date it becomes delinquent, Tenant shall use commercially
reasonable efforts to pay such bill prior to delinquency. Tenant’s liability for
Real Estate Taxes shall be prorated during the first and last years of the Lease
Term, as extended, based on the number of days Tenant occupied the Premises in
accordance with this Lease Agreement. Tenant shall not be obligated to pay any
additional assessment or penalty associated with Landlord’s delinquency in
delivering the tax bill to Tenant for payment or paying the Real Estate Tax
promptly when due. Tenant shall not be obligated to pay Real Estate Taxes
accruing after the Lease is lawfully terminated in accordance with the
provisions hereof prior to expiration of the Initial Term of the Lease. The Real
Estate Taxes for the first (1st) Lease Year of the Lease Term are estimated at
One Hundred Seventy Five Thousand Eight Hundred and Seventy Three and 60/100
Dollars ($175,873.60) ($3.83 per square foot of the Premises). If Tenant desires
to contest any real estate tax, charge or assessment. Tenant shall promptly
notify Landlord and Tenant shall have the right to do so at its expense, and
Landlord shall fully cooperate with Tenant in any such proceeding at Tenant’s
sole cost and expense.

 



 19 

 

 

8.2       Refunds and Rebates: Tenant shall receive any Real Estate Tax or
assessment refunds or rebates paid to Landlord and attributable to the Premises
net of any reasonable expenses incurred by Landlord in any proceeding to obtain
such refunds or rebates.

 

ARTICLE IX

 

INSURANCE AND INDEMNIFICATION

 

9.1       Landlord’s Insurance: Landlord shall at all times maintain or cause to
be maintained commercial general liability insurance and property damage
insurance covering the Elm Road Medical Campus, including, but not limited to,
the Common Areas, against claims for bodily injury, personal injury and damage
to property naming Tenant as an additional insured under any liability policy,
with minimum combined single limits of $1,000,000.00 for bodily injury, death or
property damage, and no less than $1,000,000.00 for personal injury, and excess
umbrella coverage of at least $3,000,000.00. Landlord shall also maintain
Workers’ Compensation or similar insurance to the extent required by law,
covering all of its employees performing work in the Elm Road Medical Campus and
throughout Landlord’s Construction, and contractual liability insurance in
Landlord’s name, naming Tenant as additional insured.

 

9.2       Tenant’s Contribution: From and after the Commencement Date, Tenant
covenants to pay to Landlord on a monthly basis along with the monthly
installment of Minimum Rent payable by Tenant to Landlord, as additional rent
during each Lease Year of the Lease Term, one-twelfth (1/12th) of Tenant’s
Percentage Share of all insurance required to be maintained by Landlord
(specifically excluding any rent loss insurance or administrative or management
fee of Landlord) in connection with the Elm Road Medical Campus as set forth in
Section 9.1 of this Lease (herein sometimes referred to as the “Insurance
Premiums”) for such respective Lease Year of the Lease Term. Tenant’s Percentage
Share of Insurance Premiums for the first (1st) Lease Year of the Lease Term is
reasonably estimated by Landlord to be Four Thousand Three Hundred Twenty
Dollars ($4,320.00) payable by Tenant in twelve (12) equal installments of Three
Hundred Sixty Dollars ($360.00) per month; it being agreed that for each Lease
Year of the Lease Term after the first (1st) Lease Year, the estimated
percentage share of Insurance Premiums payable by Tenant to Landlord on a
monthly basis shall be based upon Tenant’s Percentage Share of the actual
Insurance Premiums paid for the preceding Lease Year of the Lease Term (e.g.,
the estimated Insurance Premiums for the second [2nd] Lease Year of the Lease
Term shall be based upon the actual Insurance Premiums payable by Landlord in
connection with the Elm Road Medical Campus for the first [1st] Lease Year of
the Lease Term). In the event that during any Lease Year of the Lease Term
Tenant’s Percentage Share of the actual Insurance Premiums for said Lease Year
shall exceed the estimated amount paid by Tenant to Landlord in accordance with
the foregoing, then Tenant shall pay such deficiency to Landlord with Tenant’s
next due installment of Minimum Rent after request therefor by Landlord; it
being agreed that in the event Tenant’s Percentage Share of the actual Insurance
Premiums are less than the amount paid therefor by Tenant, then such excess
amount shall be taken as a credit by Tenant against the next installments of
Rent due to Landlord hereunder until such amount has been fully refunded.
Landlord shall furnish Tenant, within sixty (60) days after the close of each
calendar year during the Lease Term, copies of the insurance company’s invoice
pursuant to which Landlord’s insurance payments were made and a statement
showing calculation of Tenant’s Percentage Share thereof.

 



 20 

 

 

9.3       Tenant Insurance: Tenant shall maintain and pay any and all premiums
for commercial general liability and property damage insurance covering the
Premises, including fire and all peril coverage, naming Landlord as an
additional insured with minimum combined single limits of $10,000,000.00 for
bodily injury, death or property damage, and not less than $2,000,000.00 for
personal injury, with excess umbrella coverage of $5,000,000.00, and worker’s
compensation in accordance with state statutory limits. Tenant shall also
maintain property insurance covering Tenant’s Property including trade fixtures,
inventory and other personal property as defined in Section 6.4 hereof. Landlord
and Tenant hereby agree that all of the coverages and the limits of coverage
required to be maintained pursuant to Section 9.1 and Section 9.3 hereof may be
maintained under blanket or umbrella insurance policies; provided, however, the
Elm Road Medical Campus, and the Premises, as the case may be, are specifically
covered under such coverages, and the coverages required under the terms and
provisions of Section 9.1 and Section 9.3 are not thereby diminished.

 

From and after the Turnover Date and throughout the term of the Lease, Tenant
shall procure and pay for windstorm, fire and extended coverage insurance,
insuring the completed building upon the Premises of not less than the full
replacement value thereof in a responsible insurance company authorized to do
business in the State of Indiana. Such insurance policies shall insure against
loss or damage from fire, windstorm, tornado, hail, disaster, earthquake,
vandalism, riot, malicious mischief (and including boiler insurance and war risk
insurance if then available), insurance against flood if required by the Federal
Flood Disaster Protection Act of 1973 and Regulations issued thereunder, and
such other insurance as commonly, or in the judgment of Tenant prudently,
maintained by those whose business, improvement to and use of the Premises is
similar to that of Tenant. Such insurance shall contain the so-called
Replacement Cost or Restoration Endorsement, a provision to the effect that the
waiver of subrogation rights by the insured does not void the coverage, and such
special endorsements as determined by Tenant. Such insurance policies shall be
issued in the joint names of Landlord and Tenant as the insured, and any
mortgagee of Landlord or Tenant, if so requested. Tenant may self-insure all or
any portion of said risk with the prior written consent of Landlord, which
consent Landlord shall not unreasonably withhold, condition or delay.

 

9.4       Insurance Certificates: All of the insurance policies required
pursuant to Sections 9.1 and Section 9.3 shall be written with companies
licensed to do business in the State in which the Premises is located and shall
provide that the other party hereto shall be given a minimum of ten (10) days’
written notice by any such insurance company prior to the cancellation,
termination or alteration of the terms or limits of such coverage. The foregoing
insurance policies or certificates thereof shall be delivered to the respective
parties prior to the date the Premises are Ready for Occupancy with evidence of
all renewals or replacements of same being delivered to the respective parties
not less than ten (10) days prior to the expiration date of such policies.

 



 21 

 

 

9.5       Mutual Release; Waiver of Subrogation; and Mutual Indemnifications:
Landlord and Tenant hereby release each other and anyone claiming through or
under the other by way of subrogation or otherwise from any and all liability
for any loss of or damage to property, which are insurable under the policies of
property insurance required to be maintained pursuant to this Article IX,
whether or not caused by the negligence or fault of the other party, caused by a
casualty to the Premises or to the Elm Road Medical Campus. In addition,
Landlord and Tenant shall cause each such insurance policy carried by them
insuring the Premises or the Elm Road Medical Campus or the contents thereof, to
be written to provide that the insurer waives all rights of recovery by way of
subrogation against the other party hereto in connection with any loss or damage
covered by the policy. Furthermore, Landlord and Tenant agree to indemnify,
release and hold each other harmless from and against any and all claims,
damages or causes of action for damages which are insurable under the policies
of general liability insurance required to be maintained pursuant to this
Article IX, and brought on account of injury to any person or persons or
property, or loss of life, arising out of the use, operation or maintenance of
the Elm Road Medical Campus and Common Areas by Landlord and the Premises by
Tenant, respectively.

 

ARTICLE X

 

DAMAGE AND DESTRUCTION

 

10.1     Damage and Destruction to the Premises: If the Premises shall be
damaged or destroyed by fire or other casualty (any of such causes being
referred to herein as a “Casualty”), but the Premises shall not be thereby
rendered wholly or partially untenantable (i.e., “untenantable” meaning Tenant
is not able to conduct its regular business in the whole of the Premises without
interruption or interference), Tenant shall with due diligence remove any
resulting debris and repair/rebuild same in accordance with the Plans set forth
in Section 4.2 hereof. If, as a result of a Casualty, the Premises shall be
rendered wholly or partially untenantable (i.e., Tenant shall not be able to
conduct its regular business in the whole of the Premises without interruption
or interference), then, Tenant shall, at Tenant’s sole cost and expense, with
due diligence, remove any resulting debris and repair/rebuild same in accordance
with the Plans set forth in Section 4.2 hereof and all Rent, including Minimum
Rent, additional rent and other charges hereby reserved, shall be abated
proportionately as to the portion of the Premises rendered untenantable during
the period of such untenantability. All prepaid Rent and other charges, if any,
paid by Tenant for periods after the date of such damage or destruction shall be
refunded and/or prorated based on the portion of the Premises rendered
untenantable during the period of untenantability. If Tenant does not commence
the repair and restoration work required pursuant to this Section 10.1 within
the earlier to occur of: (i) sixty (60) days after the settlement of the
insurance claims between Tenant and its insurance company, or (ii) one hundred
twenty (120) days after the date of such destruction, or thereafter does not
diligently pursue such work to completion, then Landlord shall have the right,
at Landlord’s option, to either: (i) upon ten (10) days prior notice to Tenant,
perform such repair/restoration work at the sole cost of Tenant, which cost
Tenant shall pay to Landlord during the course of such repairs within ten (10)
days of invoice by Landlord; (ii) seek to obtain specific performance of
Tenant’s repair and restoration obligations pursuant to the laws of the State in
which the Premises is located; or (iii) terminate this Lease by thirty (30) days
written notice to Tenant, without waiving Landlord’s rights to damages for
Tenant’s failure to perform its covenants and obligations hereunder. The rights
granted Landlord in this Section 10.1 shall be in furtherance and not in
limitation of any rights Landlord may have pursuant to Section 13.1 hereof.

 



 22 

 

 

10.2     Damage and Destruction to the Common Areas or Other Portions of the Elm
Road Medical Campus: If the Common Areas in the Elm Road Medical Campus
(exclusive of the Premises) shall, either previous to the beginning of the Lease
Term or during the Lease Term, be damaged or destroyed, Landlord shall with due
diligence remove any resulting debris and repair and/or rebuild the damaged or
destroyed Common Areas to substantially the same condition which existed on the
date immediately preceding the date of the casualty. If greater than thirty
(30%) percent of the gross leasable area of the Elm Road Medical Campus is
damaged, or, if Landlord does not commence the repair and restoration work
required pursuant to this Section 10.2 within the earlier to occur of (a) sixty
(60) days after the settlement of the insurance claims between Landlord and its
insurance company, or (b) one hundred twenty (120) days after the date of such
destruction, or thereafter does not diligently pursue such work to completion,
then, in either such event, Tenant shall have the right, at Tenant’s option, to
either: (i) upon ten (10) days prior notice to Landlord, perform such
repair/restoration work at the sole cost of Landlord, which cost Landlord shall
pay to Tenant during the course of such repairs within ten (10) days of invoice
by Tenant; (ii) seek to obtain specific performance of Landlord’s repair and
restoration obligations pursuant to the laws of the State in which the Premises
is located; or (iii) terminate this Lease by thirty (30) days written notice to
Landlord, without waiving Tenant’s right to damages for Landlord’s failure to
perform its covenants and obligations hereunder. The rights granted Tenant in
this Section 10.2 shall be in furtherance and not in limitation of any rights
Tenant may have pursuant to Section 13.1 hereof.

 

10.2.1      Damage During Last Three Years:       Notwithstanding the provisions
of Sections 10.1 and Section 10.2 hereof, if during the last three (3) years of
the initial term of the Lease, or any renewal thereof, the Premises or the Elm
Road Medical Campus are damaged to the extent of thirty-five (35%) percent or
more of the replacement cost (exclusive of the land and foundations), then this
Lease may be terminated at the election of either Landlord or Tenant, provided
that notice of such election shall be delivered by the electing party to the
other within sixty (60) days after the occurrence of such damage or destruction.
Upon the exercise of such option to terminate by either party hereto, this Lease
shall be deemed null and void, the parties shall be released from all further
liabilities thereafter arising under this Lease, and all Rent and other charges
paid by Tenant for periods after the date of termination shall be promptly
refunded.



 



 23 

 

 



ARTICLE XI

 

EMINENT DOMAIN

 

11.1         Condemnation: If, after the execution of this Lease and prior to
the expiration of the Lease Term, the whole of the Premises shall be taken under
power of eminent domain by any public or private authority, or conveyed by
Landlord to said authority in lieu of such taking, then this Lease and the term
hereof shall cease and terminate as of the date of such taking, subject,
however, to the right of Tenant, at its election, to continue to occupy the
Premises, subject to the terms and provisions of this Lease, for all or such
part, as Tenant may determine, of the period between the date of such taking and
the date when possession of the Premises shall have been taken by the taking
authority, and any unearned Rent and other charges, if any, paid in advance,
shall be promptly refunded to Tenant.

 

11.2         Termination Right: If, after the execution of this Lease and prior
to the expiration of the term hereof, any taking under the power of eminent
domain by a public or private authority or any conveyance by Landlord in lieu
thereof shall result in:

 

(i)          A reduction of any portion of the Premises or fifteen (15%) percent
or more of the gross leasable area of the balance of the Elm Road Medical Campus
exclusive of the Premises;

 

(ii)         The reduction of the parking area for the Elm Road Medical Campus
below a parking ratio of 3.5 spaces per 1,000 square feet of improvements;

 

(iii)        A taking that results in the closing of any entrance or exit to the
Elm Road Medical Campus where no suitable alternative entrances or exits are
substituted therefor in the reasonable judgment of Tenant; or

 

(iv)        A taking of either a portion of the Common Areas or the access roads
to the Premises or the Elm Road Medical Campus, which taking materially impedes
or materially interferes with access to the Premises;

 

then Tenant may, at its election, terminate this Lease by giving Landlord notice
of the exercise of Tenant’s election within thirty (30) days after Tenant shall
receive notice of such taking. In the event of termination by Tenant under the
provisions of this Section, this Lease and the term hereof shall cease and
terminate as of the date of such taking, and unearned Rent and other charges, if
any, paid in advance by Tenant shall be promptly refunded to Tenant provided
however, Tenant, at its election, may continue to occupy the Premises, subject
to the terms and provisions of this Lease, for all or such part, as Tenant may
determine, of the period between the date of such taking and the date when
possession of the Premises shall be taken by the appropriating authority.

 

 24 

 

 

11.3         Restoration: In the event of a taking in respect of which Landlord
or Tenant shall not have the right to elect to terminate this Lease or, having
such right, shall not elect to terminate this Lease, this Lease and the term
thereof shall continue in full force and effect and Tenant, at Tenant’s sole
cost and expense, forthwith shall restore the remaining portions of the
Premises, including any and all improvements made theretofore, together with the
remaining portions of the parking areas, to an architectural whole in
substantially the same condition that the same were in prior to such taking, A
just proportion of the Minimum Rent reserved hereunder and any other charges
payable by Tenant hereunder, according to the nature and extent of the injury to
the Premises and to Tenant’s business operations in the Premises, shall be
suspended or abated until the completion of such restoration and thereafter the
Rent and any other charges shall be reduced to equitably reflect the effect of
such talking on Tenant’s business operations in the Premises. Should Tenant fail
to promptly commence and diligently proceed to so restore the remaining portions
of the Premises, Landlord may at its option exercise any of the rights granted
Landlord for failure by Tenant to repair or restore pursuant to Section 10.2
hereof.

 

11.4         Award: All compensation awarded for any taking, whether for the
whole or a portion of the Premises, shall belong to Landlord; provided that
Tenant shall be entitled to any award made to Landlord or to Tenant to the
extent such award includes the unamortized cost of Tenant’s betterments and
improvements, moving expenses and the value of Tenant’s fixtures, and further
provided that Tenant may apply for and receive an award for the loss of Tenant’s
leasehold estate so long as such award in no way diminishes any award to
Landlord or to any mortgagee of Landlord with respect to Landlord’s remainder.
If Landlord’s award does not include such expenses, Tenant may pursue its own
claim so long as it does not reduce the award to Landlord for the land and
buildings.

 

11.5         Termination: In the event of any termination of this Lease pursuant
to the provisions of this Article XI, the parties, effective as of such
termination, shall be released, each to the other, from all liability and
obligations thereafter arising under this Lease.

 

ARTICLE XII

 

SUBORDINATION AND ATTORNMENT

 

12.1         Subordination: Landlord hereby acknowledges that Tenant’s interest
in and to this Lease is superior to any mortgage, lien or other security
interest affecting the Elm Road Medical Campus or any portion thereof.
Notwithstanding the foregoing, Tenant shall, upon the written request of
Landlord, subordinate this Lease to the lien of any present or future mortgage
upon the Premises or the Elm Road Medical Campus, provided that the holder of
any such mortgage (the “Mortgagee”) shall enter into a written agreement
including an agreement that Tenant shall not be disturbed in its possession of
the Premises as provided in this Lease so long as Tenant complies with the terms
and conditions of this Lease, in a form and substance approved by Tenant which
approval shall not be unreasonably withheld, conditioned or delayed. As used
herein, “mortgage” shall include mortgages, deeds of trust, deeds to secure debt
or other similar instruments, and any modifications, extensions, renewals and/or
replacements thereof.

 

 25 

 

 

12.2         Attornment: Should Landlord sell, convey or transfer its interest
in the Elm Road Medical Campus or should any mortgagee of Landlord succeed to
Landlord’s interest through foreclosure or deed in lieu thereof, then Tenant
shall attorn to such succeeding party as its landlord under this Lease promptly
upon any such succession, provided that such succeeding party assumes, in a
writing acceptable to Tenant in its reasonable judgment, all of Landlord’s
duties and obligations under this Lease.

 

ARTICLE XIII

 

SELF HELP

 

13.1         Self Help: If either party defaults in the performance of any
obligation imposed on such party by this Lease and does not cure such default
within thirty (30) days after written notice (unless otherwise specified
elsewhere in this Lease) from the other party specifying the default (or does
not within said period commence and diligently proceed to cure such default),
the other party, without waiver of or prejudice to any other right or remedy it
may have, shall have the right at any time thereafter to cure such default for
the account of the defaulting party, and the defaulting party shall reimburse
the other party for any reasonable amount paid and any expense or contractual
liability so incurred upon invoice; it being agreed that any amounts expended by
Tenant on behalf of Landlord and not reimbursed by Landlord as provided above
maybe setoff by Tenant with interest at the rate provided in Section 14.3
against future Rent owing under this Lease. The foregoing to the contrary
notwithstanding, Tenant shall have no right to cure any default hereunder unless
and until Tenant has given not less than thirty (30) days prior written notice
of such default to the holder of any mortgage on the Premises or the Elm Road
Medical Campus of which Tenant has received notice from Landlord and such holder
fails to cure or cause Landlord to cure said default.

 

13.2         Emergencies: Notwithstanding the terms and provisions of Section
13.1 hereof, in the event of emergencies, or where necessary to prevent injury
to persons or damage to property, either party may cure a default by the other
before the expiration of the waiting period but after giving written or oral
notice to the other party.

 

ARTICLE XIV

 

DEFAULT AND REMEDIES

 

14.1         Remedies Upon Tenant’s Default: In the event Tenant shall at any
time be in default in the payment of Rent, or other charges herein required to
be paid by Tenant or in the observance or performance of any of the other
covenants and agreements required to be performed and observed by Tenant
hereunder and any such default shall continue for a period of fifteen (15) days
after written notice to Tenant for monetary obligations and thirty (30) days
after written notice to Tenant for all other obligations (or if such default is
incapable of being cured in a reasonable manner within thirty (30) days, then if
Tenant has not commenced to cure such default within said thirty (30) day period
or thereafter does not diligently prosecute said cure to completion) and Tenant
shall not thereafter cure such default, or should Tenant at any time use the
Premises or any portion thereof for any illegal or unlawful purpose, or commit,
or permit or tolerate the commission therein of any act made punishable by fine
or imprisonment under the laws of the United States or the State in which the
Premises is located or utilize the Premises or place on the Premises any objects
which would give any fire or casualty insurer the right to cancel such coverage
or otherwise endanger the safety of the property and persons thereon, and should
such actions continue for a period of ten (10) days after written notice has
been given to Tenant, then Landlord shall be entitled at its election, to
exercise concurrently or successively, any one or more of the following rights
in addition to all remedies otherwise provided in this Lease and otherwise
available at law or in equity under the laws of the United States or the State
in which the Premises is located:

 

 26 

 

 

(i)          to bring suit for the collection of the Rent or other amounts for
which Tenant may be in default or for the performance of any other covenant or
agreement devolving upon Tenant, all without entering into possession or
terminating this Lease;

 

(ii)         to re-enter the Premises with process of law and take possession
thereof, without thereby terminating this Lease, and thereupon Landlord may
expel all persons and remove all property therefrom, without becoming liable to
prosecution therefor, and re-let the Premises and receive the rent therefrom
applying such rent first to the payment of the reasonable expenses of such
re-entry and the reasonable cost of such re-letting, and then to the payment of
the monthly Rent accruing hereunder, the balance, if any, to be paid to Tenant.
Tenant shall remain liable for any deficiency after each such monthly
application. Landlord shall use its best efforts to re-let the Premises
(Landlord having the duty and obligation to mitigate damages of Tenant). The
commencement and prosecution of any action by Landlord in forcible entry and
detainer, ejectment or otherwise, or the appointment of a receiver, or any
execution of any decree obtained in any action to recover possession of the
Premises, or any re-entry, shall not be construed as an election to terminate
this Lease unless Landlord shall, in writing, expressly exercise its election to
declare the Lease Term ended and to terminate this Lease, and, unless this Lease
be expressly terminated, such re-entry or entry by Landlord, whether taken under
summary proceedings or otherwise, shall not be deemed to have absolved or
discharged Tenant from any of its obligations and liabilities for the remainder
of the initial term of this Lease or any applicable extension period;

 

 27 

 

 

(iii)        to terminate this Lease upon ten (10) days written notice to
Tenant, re-enter the Premises and take possession thereof. In the event Landlord
shall elect to terminate this Lease, as aforesaid, all rights and obligations of
Landlord, and of any permitted successors or assigns, shall cease and terminate,
except that Landlord shall have and retain full right to sue for and collect all
Rent, including without limitation, acceleration of Rent (“Accelerated Rent”),
or other amounts for which Tenant may be in default, or for the performance of
any other covenant or agreement devolving upon Tenant; provided, however, that
Accelerated Rent shall be discounted to present value at an annual interest rate
equal to the then current yield of actively traded U.S. Treasury bonds with
10-year maturities, as published by the Federal Reserve Statistical Release for
the week prior to the mailing of the notice of acceleration, and all other
amounts for the payment of which Tenant shall then be in arrears and Tenant
shall surrender and deliver up the Premises to Landlord and upon any default by
Tenant in so doing, Landlord shall have the right to recover possession by
summary proceedings or otherwise and to apply for the appointment of a receiver
and for other ancillary relief in such action, provided Tenant shall have ten
(10) days written notice after such application may have been filed and before
any hearing thereon, and Landlord shall again have and enjoy the Premises, fully
and completely, as if this Lease had never been made. Tenant hereby expressly
waives any and all rights of redemption granted by or under any present or
future laws in the event of Landlord’s obtaining possession of the Premises by
reason of the breach or violation by Tenant of any of the covenants and
conditions in this Lease contained.

 

14.2         Remedies Upon Landlord’s Default: In the event that Landlord shall
at any time be in default in the observance or performance of any of the
covenants and agreements required to be performed and observed by Landlord
hereunder and any such default shall continue for a period of thirty (30) days
after written notice to Landlord (or if such default is incapable of being cured
in a reasonable manner within thirty [30] days, then if Landlord has not
commenced to cure such default within said thirty [30] day period or, having
commenced thereafter does not diligently prosecute such cure to completion),
then Tenant shall be entitled, at its election, to exercise concurrently or
successively, any one or more of the following rights, in addition to all
remedies otherwise provided in this Lease and otherwise available at law or in
equity under the laws of the United States or the State in which the Premises is
located:

 

(i)          to bring suit for the collection of any amounts for which Landlord
may be in default, or for the performance of any other covenant or agreement
devolving upon Landlord, together with all damages to Tenant by reason of any
such breach, without terminating this Lease;

 

(ii)         to set off any damages awarded to Tenant as a result of said suit
against the Rent provided in this Lease and during any period of Landlord’s
default, to pay Rent pursuant to this Lease to the court in which said suit is
pending until a judgment awarding damages to Tenant is made; and/or

 

(iii)        to terminate this Lease upon thirty (30) days written notice to
Landlord without waiving Tenant’s rights to damages for Landlord’s failure to
perform its obligations hereunder. In the event Tenant shall elect to terminate
this Lease, as aforesaid, all rights and obligations of Tenant, and of any
permitted successors or assigns, shall cease and terminate, except that Tenant
shall have and retain full right to sue for and collect all amounts for the
payment of which Landlord shall then be in default and all damages to Tenant by
reason of any such breach.

 

 28 

 

 

14.3         Cumulative Remedies: All remedies of Landlord and Tenant herein
created or remedies otherwise existing at law or equity are cumulative and the
exercise of one or more rights or remedies shall not be taken to exclude or
waive the right to the exercise of any other. All such rights and remedies may
be exercised and enforced concurrently and whenever and as often as Landlord and
Tenant shall deem necessary.

 

ARTICLE XV

 

SURRENDER OF PREMISES

 

15.1         Surrender of Premises: Tenant shall, on or before the last day of
the Lease Term hereof, or upon the sooner termination hereof, peaceably and
quietly leave, surrender, and yield to Landlord the Premises, together with all
alterations, additions, and improvements (other than trade fixtures, equipment,
and other items of Tenant’s Property) in good order, condition and repair,
ordinary wear and tear, damage by casualty and taking by condemnation excepted;
it being specifically agreed and understood that in no event shall Tenant ever
be required to remove any of the alterations, additions or improvements made to
the Premises as permitted under the terms and provisions of this Lease, Such
trade fixtures and other items of Tenant’s Property shall be removed by Tenant
in accordance with Section 6.4 hereof. Tenant shall repair any damage to the
Premises resulting from the removal of such trade fixtures and other items of
Tenant’s Property. All such trade fixtures and other items of Tenant’s Property
not so removed may, upon notice to Tenant, be removed and stored by Landlord at
Tenant’s cost.

 

15.2         Holding Over: In the event of Tenant’s continued occupancy of the
Premises after the expiration of the Lease Term, or any earlier termination
provided or permitted by this Lease, such tenancy shall be from month-to-month
and such continued occupancy shall not defeat Landlord’s right to possession of
the Premises. All other covenants, provisions, obligations and conditions of
this Lease shall remain in full force and effect during such month- to-month
tenancy.

 

ARTICLE XVI

 

ACCESS TO PREMISES

 

16.1          Access and Entry: To the extent permitted by law, Landlord or
Landlord’s agents or designees shall have the right, after reasonable notice to
Tenant, to enter upon the Premises at any reasonable time during normal business
hours to examine the Premises or to make any repairs or maintenance required of
Landlord hereunder, provided Landlord shall use its best efforts not to
unreasonably interfere with the conduct of Tenant’s normal business operations
in the Premises. The foregoing notwithstanding, in the event of an emergency
situation which Landlord reasonably believes may threaten life or property,
Landlord shall only be required to give notice which is reasonable under those
exigent circumstances. Landlord shall be allowed to take all materials into and
upon the Premises that may be required to make such repairs or maintenance
required of Landlord hereunder so long as it does not constitute an eviction of
Tenant in whole or in part, provided if Tenant cannot reasonably conduct its
business in the Premises as a result of Landlord’s actions for greater than
forty-eight (48) hours, then the Rent shall abate after said forty-eight (48)
hour period until Tenant is once again reasonably able to conduct its business
in the Premises.

 

 29 

 

 

16.2         Tenant Rights: Landlord grants Tenant, its employees and agents,
the right to enter the Premises at any time after this Lease has been executed
to inspect the progress of Landlord’s Work and/or the Construction and to
determine if the same are being performed in accordance with the requirements of
this Lease without being deemed to have taken possession or having obligated
itself to pay Minimum Rent and other charges due hereunder after the
Commencement Date or any other additional charges and to prepare for Tenant’s
operation in the Premises; provided, however that Tenant agrees that it shall
not unreasonably interfere with Landlord’s Work or the Construction.

 

ARTICLE XVII

 

QUIET ENJOYMENT

 

17.1         Zoning; Building and Use Restrictions: Landlord covenants: (i) that
it has a right to acquire and within sixty (60) days shall acquire fee simple
title in and to the Premises and that Elm Road Medical Campus, LLC has fee
simple title in and to Elm Road Medical Campus; (ii) it has the right to make
this Lease for the entire Lease Term, without obtaining consent from any other
person or entity; (iii) there are no zoning ordinances or building and use
restrictions (including but not limited to exclusive use rights held by other
tenants or occupants of the Elm Road Medical Campus) affecting the Premises or
Common Areas that would interfere with the use of the Premises by Tenant for the
purposes permitted in this Lease; and (iv) there are no underlying or superior
leases with respect to the Premises.

 

17.2         Evidence of Title: Landlord shall provide Tenant with evidence
satisfactory to Tenant and Tenant’s counsel that Landlord’s title to the
Premises is in the condition required by Section 17.1 hereof. Such evidence of
title shall be deemed satisfactory if it is in the form of a policy of title
insurance issued by a recognized title insurance company authorized to do
business in the State in which the Premises is located.

 

17.3         Quiet Enjoyment: So long as Tenant shall pay the Rent herein
reserved and perform all of the covenants and provisions of this Lease to be
performed by Tenant, Tenant shall during the Lease Term freely, peaceably, and
quietly enjoy and occupy the full possession of the Premises and the rights
herein granted with respect to the Common Areas and the tenements, hereditaments
and appurtenances thereunto belonging or in anywise appertaining, without
molestation or hindrance by any person or entity whomsoever. In the event
Tenant’s quiet possession of the Premises or the Common Areas shall be disturbed
by any person or entity claiming title to the Premises or the Common Areas
superior to Landlord’s title, (i) the Minimum Rent and other charges due
hereunder shall be equitably abated during any such period, and (ii) the running
of the Lease Term shall be tolled during such period, and the expiration date of
the Lease Term (or Extension Period, as applicable) shall be extended for the
same number of days as the Lease Term was tolled. If such period shall continue
for more than thirty (30) days after notice from Tenant, Tenant shall have the
right, in addition to its other remedies at law or in equity, to terminate this
Lease, and all of its rights to damages shall survive such termination.

 

 30 

 

 

ARTICLE XVIII

 

MISCELLANEOUS

 

18.1         Notices: Any notice or consent required to be given by, or
delivered to, Landlord or Tenant hereunder shall be in writing and mailed by
registered or certified mail, return receipt requested or delivered by a
nationally recognized overnight courier, addressed to the respective parties at
the addresses designated in Section 1.1 hereof or at such other address as may
be designated in writing by the parties. All such notices shall be deemed
effective upon receipt.

 

18.2         Successors and Assigns: All covenants, promises, conditions,
representations, and agreements herein contained shall be binding upon, apply,
and inure to the parties hereto and their respective heirs, executors,
administrators, successors, and assigns.

 

18.3         Entire Agreement: This Lease and the exhibits attached hereto
constitute the sole and exclusive agreement between the parties with respect to
the Premises. No amendments, modifications of or supplements of this Lease shall
be effective unless in writing and executed by both Landlord and Tenant. All
exhibits and schedules, if any, attached hereto are by this reference made a
part hereof,

 

18.4         Time is of the Essence: The time of the performance of all of the
covenants, conditions, and agreements of this Lease is of the essence of this
Agreement; it being agreed that this provision shall in no event be construed as
vitiating any of the cure periods for compliance set forth by virtue of the
terms and provisions of this Lease.

 

18.5         Recording of Lease: This Lease shall not be recorded. A short form
or memorandum of this Lease in a form substantially similar to the form attached
hereto as Exhibit “F” shall be prepared by Tenant, at Tenant’s expense, and
recorded by Landlord, at Landlord’s expense. Landlord shall cause the short form
or memorandum of lease to be recorded promptly upon the final execution of this
Lease by both parties. Landlord shall provide Tenant evidence of the recordation
of such short form or memorandum of lease within ten (10) days after the
execution of this Lease by both parties.

 

18.6         Relationship of Parties: Nothing herein shall be construed so as to
constitute a joint venture or partnership between Landlord and Tenant.

 

18.7         Force Majeure: In the event that either party shall be delayed or
hindered in, or prevented from, the performance of any work, service, or other
act required under this Lease to be performed by such party and such delay or
hindrance is due to strikes, lockouts, Acts of God, governmental restrictions,
enemy act, civil commotion, fire or other casualty, or other causes of a like
nature beyond the control of the party so delayed or hindered, then performance
of such work, service, or other act shall be excused for the period of such
delay and the period for the performance of such work, service, or other act
shall be extended for a period equivalent to the period of such delay. In no
event shall a lack of financing be deemed an unavoidable delay hereunder.

 

 31 

 

 

18.8         Governing Law: This Lease shall be construed under the laws of the
State in which the Premises is located.

 

18.9         Partial Invalidity: If any provision of this Lease or the
application thereof to any person or circumstance shall to any extent be held
invalid, then the remainder of this Lease or the application of such provision
to persons or circumstances other than those as to which it is held invalid
shall not be affected thereby, and each provision of this Lease shall be valid
and enforced to the fullest extent permitted by law.

 

18.10       Submission of Lease: The submission of this Lease for examination,
does not constitute an offer to lease, or a reservation of or option for the
Premises, and this Lease shall be effective only upon execution and delivery
thereof by Landlord and Tenant.

 

18.11       Interpretation: In interpreting this Lease in its entirety, the
printed provisions of this Lease and any additions written or typed thereon
shall be given equal weight, and there shall be no inference, by operation of
law or otherwise, that any provision of this Lease shall be construed against
either party hereto.

 

18.12       Brokers: Landlord and Tenant hereby warrant and represent that in
connection with this Lease that neither has dealt with any broker or other
person or entity entitled to any brokerage commission, fee, or other
compensation. Each party shall indemnify, defend, protect and hold harmless the
other, their agents and legal representatives, against any fee, commission, or
other compensation due to any person, firm, or corporation claiming to have
acted in said party’s behalf.

 

18.13       Survival of Obligations: The provisions of this Lease with respect
to any obligation of Tenant to pay any sum in order to perform any act required
by this Lease after the expiration or other termination of this Lease shall
survive the expiration or other termination of this Lease.

 

18.14       Headings, Captions and References: The Section captions contained in
this Lease are for convenience only and do not in any way limit or amplify any
term or provision hereof. The use of the terms “hereof,” “hereunder” and
“herein” shall refer to this Lease as a whole, inclusive of the exhibits, except
when noted otherwise. The use of the masculine or neuter genders herein shall
include the masculine, feminine and neuter genders and the singular form shall
include the plural, or plural shall include the singular, when the context so
requires.

 

18.15       Attorney’s Fees: The unsuccessful party in any action or proceeding
shall pay for all costs, expenses and reasonable attorney’s fees incurred by the
prevailing party or its agents or both in enforcing the covenants and agreements
of this Lease. The term “prevailing party” as used herein shall include without
limitation a party who obtains legal counsel and brings an action against the
other party by reason of the other party’s breach or default and obtains
substantially the relief sought, whether by compromise, settlement or judgment.

 

 32 

 

 

18.16       Hazardous Substances:

 

(i)        As used in this Section, “Hazardous Substances” shall mean and
include any of the substances, materials, elements or compounds that are
contained in the list of hazardous substances adopted by the United States
Congress or the Environmental Protection Agency (“EPA”) or any substances,
materials, elements or compounds affected by any other federal, state or local
statute, law, ordinance, code, rule, regulation, order or decree (collectively,
“Environmental Law”) now or at any time hereafter in effect, regulating,
relating to, or imposing liability or standards of conduct concerning any
hazardous, toxic, dangerous, restricted or otherwise regulated waste, substance
or material. As used in this Section, “Environmental Cleanup Work” shall mean
any cleanup, re-mediation, removal, construction, alteration, demolition or
installation that is required in connection with Hazardous Substances installed,
used, stored, handled or located on the Premises or Elm Road Medical Campus in
order to comply with any Environmental Law.

 

(ii)         Upon reasonable inquiry and investigation, Landlord has received no
notice of, nor is the Landlord aware of, the existence of any areas in the Elm
Road Medical Campus where any Hazardous Substances have been generated, disposed
of, released or found, and the Landlord has no knowledge of the existence of any
such areas for the storage or disposal of any Hazardous Substances in the Elm
Road Medical Campus.

 

(iii)        Upon reasonable inquiry and investigation, Landlord is not aware of
any storage tanks located in the Elm Road Medical Campus, either above or below
ground, and the Landlord has no knowledge that the Elm Road Medical Campus was
previously used as a landfill or as a dump for garbage or refuse.

 

(iv)        Unless occasioned by the actions of Tenant, its agents, employees or
independent contractors, Landlord shall indemnify, defend, protect and hold
harmless Tenant (and anyone claiming by, through, or under Tenant) from and
against any and all claims, liabilities, damages, losses, costs, and expenses
(including reasonable attorneys’ fees and court costs) actually incurred by
Tenant or anybody claiming by, through, or under Tenant as a result of the
existence of any Hazardous Substances on the Elm Road Medical Campus or any
environmental problems relating to the Elm Road Medical Campus; it being agreed
and understood that this indemnity shall specifically survive the expiration or
earlier termination of this Lease.

 

 33 

 

 

(v)         Tenant agrees that it will not use any Hazardous Substances in the
Premises in violation of any governmental laws, ordinances or restrictions.
Tenant shall indemnify, defend, protect and hold harmless Landlord (and anyone
claiming by, through, or under Landlord) from and against any and all claims,
liabilities, damages, losses, costs, and expenses (including attorneys’ fees and
court costs) actually incurred by Landlord or anybody claiming by, through, or
under Landlord as a result of Tenant’s use of any Hazardous Substances in the
Premises in violation of any governmental laws, ordinances or restrictions
unless said Hazardous Substances or environmental problems existed in the
Premises prior to the date of this Lease or were caused by acts of Landlord, its
agents, employees or contractors in which event this indemnity shall not apply;
it being agreed and understood that this indemnity shall specifically survive
the expiration or earlier termination of this Lease.

 

18.17       Communication Dish: Tenant shall have the right to place a single
communication /satellite dish on the roof of the Premises but preferably a
ground mount dish, if possible, for the purpose of transmitting business
information within the Premises (the “Communication Dish”) which shall be for
Tenant’s sole use only. No Communication Dish may exceed three (3) feet in
diameter nor shall it be permitted to exceed five (5) feet in height from the
lowest point of the roof, including any mounting mast or tower. In any event,
any Communication Dish shall be located so as to be effectively unnoticeable
from the public right-of-way or from adjoining property. Prior to installation,
Tenant shall give Landlord notice of the installation, maintenance and use of
the Communication Dish. Tenant shall be responsible for the cost of
installation, maintenance and removal of the Communication Dish.

 

Tenant’s Communication Dish shall be considered Tenant’s Property under this
Lease. Any damage by fire or any other casualty to the Communication Dish shall
be at Tenant’s sole risk and expense, and any such damage, whether partial or
complete, shall in no way operate to terminate this Lease or affect Tenant’s
obligations hereunder. No taking or condemnation of the roof or other parts of
the Elm Road Medical Campus used in connection with the Communication Dish shall
give rise to any right of Tenant to terminate this Lease, nor shall Tenant share
with Landlord in any award or damages with respect thereto, unless the
Communication Dish is included in the condemnation or taking. If permitted by
the condemning authority, Tenant shall be permitted to remove its Communication
Dish prior to the effective date of any such condemnation.

 

Tenant agrees to pursue receipt of all approvals from all governmental
authorities in connection with the installation, operation and maintenance of
the Communication Dish, and to assume the costs of securing such approvals.
Tenant shall use reasonable efforts not to install or operate or permit anyone
claiming by, through or under Tenant to install or operate antennae,
communications dishes or other equipment on the roof which will interfere with
the use or operation (including the reception and transmission of signals to and
from the same) of other antennae or communications dishes in the Elm Road
Medical Campus which were installed prior to the date of Tenant’s installation
of Tenant’s Communication Dish.

 

18.18       Generator/Alternative Power Source: Landlord shall install a
generator as an alternative power source for the building as required by Indiana
Code for Hospitals (410 IAC 15-1.5-8).

 

 34 

 

 

18.19       Triple Net Lease: This Commercial Lease is a triple net lease, and
the net rents, additional rents in the form of taxes, assessments, insurance
premiums and maintenance expenses, and all other sums payable under this Lease
to Landlord shall be paid by Tenant without notice or demand and without setoff,
counterclaim, abatement, reduction or defense.

 

ARTICLE XIX

 

LANDLORD’S ADDITIONAL COVENANTS

 

19.1         Landlord covenants and agrees that its construction loan and
permanent loan agreements and the documents evidencing those agreements shall
provide that Tenant shall be given at least ten (10) days notice and opportunity
to cure any default by Landlord in the event Landlord shall fail to cure a
default. In the event Tenant shall elect to cure a default by Landlord, Landlord
agrees that Tenant may offset the cost of said cure against the Rent payable to
Landlord pursuant to this Lease.

 

19.2         Prior to Tenant’s obligation to take possession of the Premises on
the Turnover Date and commence the payment of Rent pursuant to this Lease,
Landlord shall deliver to Tenant a valid, signed and recorded amendment to the
Declaration, in a form acceptable to Tenant (which acceptance shall not be
unreasonably withheld, conditioned or delayed), providing that (a) Common Areas
and Common Area Costs shall be as provided in this Lease; (b) the Tenant’s share
of Common Area Costs shall be calculated as provided in this Lease; and (c) the
Declaration may not be altered, amended or terminated without the prior written
consent of Tenant so long as this Lease remains in full force and effect.

 

19.3         Prior to Tenants obligation to take possession of the Premises on
the Turnover Date and commence the payment of Rent pursuant to this Lease,
Landlord shall deliver to Tenant a valid, signed and recorded restriction, in a
form acceptable to Tenant (which acceptance shall not be unreasonably withheld,
conditioned or delayed), applicable to all lots within Elm Road Medical Campus
prohibiting the use of any lot therein for Tenant’s exclusive use as an
inpatient rehabilitation hospital (so long as Tenant is operating the Premises
as an inpatient rehabilitation hospital), said restriction being enforceable by
Landlord and Tenant.

 

IN WITNESS WHEREOF this Lease has been executed as of the day and year first
above written.

 

  LANDLORD:       ELM ROAD MOB II, LLC   An Indiana limited liability
corporation       By: /s/ J. Michael Kelbel     J. Michael Kelbel, M.D.   Its:
President

 

 35 

 

 

  TENANT:      

SAINT JOSEPH REGIONAL MEDICAL CENTER—SOUTH BEND CAMPUS, INC.,

an Indiana not for profit corporation

      By: /s/ Nancy R. Hellyer     Nancy R. Hellyer   Its: President and Chief
Executive Officer

 

GUARANTY OF LEASE

 

The undersigned, Saint Joseph Regional Medical Center, Inc., the parent company
of Tenant, Saint Joseph Regional Medical Center—South Bend Campus, Inc., hereby
absolutely and unconditionally guarantees the prompt performance and payment in
full of all obligations of Tenant under this Lease as and when they become due
and payable. If the obligations are not performed and/or paid when due and
payable, Landlord shall have the right to proceed directly against Saint Joseph
Regional Medical Center, Inc, to enforce and/or collect the payment of the
obligations. This is a guaranty of payment and not merely a guaranty of
collection and Saint Joseph Regional Medical Center, Inc. waives any suretyship
defense, generally.

 

This guaranty shall bind Saint Joseph Regional Medical Center, Inc. and its
successors and assigns and shall inure to the benefit of Landlord and its
successors and assigns, including each successor without any further consent or
agreement by Saint Joseph Regional Medical Center, Inc,

 

Executed as of the 28 day of February, 2009.

 

  SAINT JOSEPH REGIONAL MEDICAL CENTER, INC.,   an Indiana not for profit
corporation       By: /s/ Nancy R. Hellyer     Nancy R. Hellyer   Its: President
and Chief Executive Officer

 

 36 

 

 

LEASE AMENDMENT

 

THIS FIRST AMENDMENT TO LEASE (“Amendment”), is made and entered into as of the
28thday of March 2013, between ELM Road MOB II, LLC (“Landlord”), and Saint
Joseph Regional Medical Center- South Bend Campus, Inc. (“Tenant”).

 

WHEREAS, Landlord and Tenant are parties to that certain Build to Suit Facility
Lease Agreement (the “Lease”) dated February 27, 2009, with respect to property
described as Lot Numbered Three (3) as shown on the Recorded Plat of Elm Road
Medical Campus, Recorded November 16, 2007 as Document Number 0745026 in the
Office of the Recorder of St. Joseph County, Indiana (the “Property”); and

 

WHREAS, the Property is subject to that certain Declaration of Protective
Covenants & Restrictions for Elm Road Medical Campus dated as of December 20,
2007 and recorded as Document Number 0749133 in the Office of the Recorder of
St. Joseph County, Indiana, as amended by Document Number 0802055 recorded
January 18, 2008 in the Office of the Recorder of St. Joseph County, Indiana,
First Amendment to the Declaration of Protective Covenants & Restrictions for
Elm Road Medical Campus dated December 3, 2009 and recorded as Document Number
0939788 in the Office of the Recorder of St. Joseph County, Indiana, and by
Second Amendment to the Declaration of Protective Covenants & Restrictions for
Elm Road Medical Campus dated of even date herewith and to be recorded in the
Office of the Recorder of St. Joseph County, Indiana (the “Declaration”) created
by Elm Road Medical Campus, LLC (the “Developer”); and

 

WHEREAS, Landlord is an affiliate of the Developer; and

 

WHEREAS, the Lease contains certain provisions concerning the common areas of
the Elm Road Medical Campus (as such term is defined in the Declaration) which
are not subject to the control of Landlord, but rather Landlord and Tenant agree
that such provisions are more appropriately governed by the Declaration; and

 

WHEREAS, Landlord has agreed to sell the Property to TST Mishawaka IRF, LLC
(“New Landlord”), and in order to facilitate such transaction Landlord and
Tenant have agreed to execute this Amendment;

 

NOW, THEREFORE, in consideration of the premises, Landlord and Tenant hereby
agree as follows:

 

1.          Common Area Costs: The definition of Common Area Costs in Section
1.2 of the Lease is hereby amended by inserting the following after the phrase
‘implement the foregoing maintenance’ in the tenth (10th) line thereof: ‘and
Tenant’s Percentage Share of Real Estate Taxes and Insurance.’ Such definition
is further amended by deleting the phrase ‘Tenant’s Percentage Share of Real
Estate Taxes or Insurance (which are provided for by separate agreement herein)’
from lines 16 – 17 thereof.

 

2.          Tenant’s Percentage Share: The definition of Tenant’s Percentage
Share in Section 1.13 of the Lease is hereby amended in its entirety to read as
follows:

 

 

 

 

“Tenant’s Percentage Share shall be the percentage share applicable to the
Premises pursuant to the Declaration for the payment of assessments and will be
the percentage obtained by dividing the total acres of the Premises, which
equals 6.40 acres, by the total acres of Developed Lots in the Elm Road Medical
Campus. The term ‘Developed Lots’ shall mean those lots which contain
building(s) erected on the Elm Road Medical Campus which are leased or available
for lease or occupied or available for occupancy.”

 

3.          Construction: Tenant acknowledges that it has accepted the Premises,
and that the provisions of Sections 4.1 — 4.7 and 4.10 - 4.11 are hereby deleted
in their entirety.

 

4.          Exclusive Use: Section 5.3 is hereby deleted in its entirety. Tenant
agrees that Landlord does not control use of the Elm Road Medical Campus, and
that it shall look to the provisions of the Declaration with respect to this
issue,

 

5.          Subletting and Assignment: Section 5.4 is hereby amended to insert
the following at the end of Section 5.4.

 

“Upon assignment by Tenant, the Lease Guaranty shall remain in full force and
effect and shall not be released, discharged or in any way affected by such
assignment and, at the request of Landlord, Guarantor shall execute a
ratification of the Guaranty.”

 

6.          Use, Maintenance and Repair of Common Areas: Tenant acknowledges
that Landlord does not own or control the operation and maintenance of the
common areas of the Elm Road Campus, and that the obligations with respect to
use, maintenance and repair of such common areas described in Sections 7.1 and
7.2 of the Lease are obligations of the Owners Association, as defined in the
Declaration. Sections 7.1 and 7.2 are hereby deleted in their entirety from the
Lease. To the extent of its rights under the Declaration, Landlord shall use
commercially reasonable efforts to enforce compliance with the Declaration by
the Owners Association.

 

7.          Insurance Obligation for Elm Road Medical Campus: Sections 9.1 and
9.2 of the Lease are hereby deleted in their entirety, and Landlord shall have
no obligation with respect to providing general liability or property damage
insurance with respect to any portion of the Elm Road Medical Campus. Landlord
may be assessed with the cost of such insurance as a member of the Owners
Association, and Tenant shall reimburse Landlord for such costs pursuant to
Section 7.3 of the Lease. In addition, the phrase ’Section 9.1 and’ is hereby
deleted from lines 9 and 13 of Section 9.3 of the Lease, and the phrase
’Sections 9.1 and’ is hereby deleted from line 2 of Section 9.4 of the Lease.

 

8.          Damage and Destruction to the Common Areas: Section 10.2 of the
Lease is hereby deleted in its entirety and “or the Elm Road Medical Campus” is
hereby deleted from the second line of Section 10.2.1.





 

 

 

 

9.          Subordination and Attornment: Sections 12.1 and 12.2 are hereby
replaced with the following:

 

“12.1 Subordination: Tenant shall, upon the written request of Landlord,
subordinate this Lease to the lien of any present or future mortgage upon the
Premises, provided that the holder of any such mortgage (the “Mortgagee”) shall
enter into a written agreement including an agreement that Tenant shall not be
disturbed in its possession of the Premises as provided in this Lease so long as
Tenant complies with the terms and conditions of this Lease, in a form and
substance approved by Tenant which approval shall not be unreasonably withheld,
conditioned or delayed. As used herein, “mortgage” shall include mortgages,
deeds of trust, deeds to secure debt or other similar instrument, and any
modifications, extensions, renewals and/or replacements thereof. Tenant approves
the form of subordination, nondisturbance and attornment agreement attached
hereto as Exhibit ‘A’”

 

“12.2   Attornment: Should Landlord sell, convey or transfer its interest in the
Premises or should any Mortgage succeed to Landlord’s interest through
foreclosure or deed in lieu thereof, then Tenant shall attorn to such succeeding
party as its landlord under this Lease promptly upon any such succession,
provided that such succeeding party assumes, in a writing acceptable to tenant
in its reasonable judgment, all of Landlord’s duties and obligations under this
Lease.”

 

10.          Estoppel: Article XII is hereby amended by adding new Section 12.3
thereto reading as follows:

 

“12.3 Estoppel: Upon request of Landlord, Tenant shall execute and deliver to
Landlord or any proposed Purchaser or Mortgagee of the Property an Estoppel
Certificate in substantially the form set forth as Exhibit ‘B’ hereto.”

 

11.         Hazardous Substances on Elm Road Medical Campus: Section 18.16(iv)
of the Lease is hereby amended by deleting the phrase ‘Elm Road Medical Campus’
from lines 7 and 8 thereof, and inserting in lieu thereof the term ‘Premises.’

 

12.         Landlord’s Additional Covenants: Sections 19.2 and 19.3 of the Lease
are hereby deleted in their entirety.

 

13.         Financial Statements: If required by Landlord’s mortgagee, as soon
as available, and in any event within one hundred twenty (120) days after each
calendar year end, Tenant shall deliver to Landlord company prepared financial
statements of Tenant and Saint Joseph Regional Medical Center, Inc.
(“Guarantor”) setting forth the balance sheet of each such entity as of the end
of such year, and the statement of income, statement of cash flows, and
statement of retained earnings for such year, all certified as being true and
accurate by an authorized individual representing Tenant and Guarantor.

 

14.         No Further Modifications. Except as set forth in this Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect. Effective as of the date hereof, all references to the “Lease”
shall refer to the Lease as amended by this Amendment. In the event of any
conflict between the terms of the Lease and the terms of this Amendment, the
terms of this Amendment shall control.

 

15.         Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of Landlord, Tenant and their respective successors and
permitted assigns.

 

 

 

 

16.         Counterparts; Facsimile. This Amendment may be executed in any
number of counterparts, each of which shall be an original and all of which
taken together shall constitute one and the same instrument. The parties agree
that (a) this Amendment may be transmitted between them by facsimile or pdf, (b)
faxed or pdf signatures constitute original signatures, (c) a faxed or pdfed
Amendment containing the signatures of all the parties is binding on the
parties, and (d) facsimile or pdf transmission constitutes delivery.

 

IN WITNESS HEREOF, this Amendment has been executed as of the day and year first
above written.

 

  LANDLORD:       ELM ROAD MOB II, LLC       By: /s/ J. Michael Kelbel   Name:
J. Michael Kelbel, MD.   Its: President         TENANT:       Saint Joseph
Regional Medical Center-South Bend Campus, Inc.       By: /s/ Janice L. Dunn  
Name: Janice L. Dunn   Its: CFO

 

 

 

 

GUARANTOR ACKNOWLEDGMENT

 

The undersigned, being the guarantor of the obligations of Tenant under the
Lease pursuant to that certain Guaranty of Lease dated February 27, 2009
executed by Guarantor in favor of Landlord, acknowledges the terms and
conditions of this Amendment and that its Guaranty of Lease remains in full
force and effect in favor of Landlord and is hereby ratified and confirmed.

 

  Saint Joseph Regional Medical Center, Inc.       By: /s/ Janice L. Dunn    
Janice L. Dunn   Its: CFO

 

 

 

 

CONSENT, SUBORDINATION,

NON-DISTURBANCE, AND ATTORNMENT AGREEMENT

 

THIS CONSENT, SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (this
“Agreement”) is made and entered into as of March 28, 2013, by and among SAINT
JOSEPH REGIONAL MEDICAL CENTER - SOUTH BEND CAMPUS, INC, a Indiana not for
profit corporation (“Tenant”), TST MISHAWAKA IRF, LLC, a Delaware limited
liability company (the “Landlord”), and FIRST TENNESSEE BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”).

 

WITNESSETH:

 

A.          The Tenant is the tenant under a Lease dated February 27, 2009
executed by Elm Road MOB, 11, LLC, as landlord, as assigned to Landlord pursuant
to an assignment of even date herewith, and Tenant, covering the property
commonly known as Lot 3 of the Elm Road Medical Campus, which includes a 45,920
sq.ft. medical office building and is more particularly described in the Lease
(as such may be amended and/or restated from time to time, the “Lease”).

 

B.           Lender has committed to extend credit to Landlord (the “Loan”),
secured by the Property as evidenced by a first mortgage lien and security
interest against the Property, which mortgage lien and security interest will be
evidenced by certain documentation approved by Lender and executed between the
Landlord and Lender (the “Security Instrument”).

 

C.           As a condition to the extension of credit under the Loan, the
Lender requires that the Landlord and the Tenant enter into this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and covenants of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged, the parties hereto mutually
covenant and agree as follows:

 

1.           Consent. The Tenant consents to the execution of the Security
Instrument by Landlord, and the Tenant consents to the assignment of the Lease
to Lender as collateral pursuant to that certain Collateral Assignment of Rents
and Leases executed of even date herewith by Landlord and Lender.

 

2.           Subordination. Tenant hereby subordinates all of its right, title
and interest in, to, and under the Lease to the lien and security interest to be
evidenced by the Security Instrument, and acknowledges and agrees that the Lease
shall at all times hereafter be subject and subordinate in all respects to the
Security Instrument and to all renewals, modifications and extensions thereof,
subject to the terms and conditions of this Agreement.

 

3.           Non-Disturbance of Tenant’s Possession. So long as Tenant is not in
default in the payment of rent, additional rent, or other charges, or in the
performance of any of the other terms, covenants or conditions of the Lease,
Tenant shall not be disturbed by Lender in Tenant’s occupancy of the Demised
Premises during the original or any renewal term of the Lease or any extension
thereof; foreclosure of the Security Instrument, exercise of the power of sale
thereunder, acceptance of a deed in lieu of foreclosure, or exercise of any
remedy provided in the Security Instrument or in any assignment of leases and
rents in favor of Lender or pursuant to the laws of the state in which the
Property is situated notwithstanding.

 

EXHIBIT A

 

 - 1 - 

 

 

4.           Notice to Lender; Lender’s Cure. Notwithstanding any provision in
the Lease to the contrary, no default in the performance of any of Landlord’s
obligations under the Lease that is of such a nature as to give Tenant a right
to terminate the Lease or to reduce the rent payable under the Lease or to any
credit, reduction or offset against future rents shall entitle Tenant to
exercise any such right, power or remedy unless and until written notice of such
default is given to Lender (in accordance with the timeframes set forth in
Section 14.2 of the Lease and with such notice being provided concurrent with
notice to the Landlord as provided therein) and unless and until ten (10) days
shall have elapsed following receipt of such notice by Lender, during which
period Lender shall have the right, but not the obligation, to remedy or cure
such default; provided, however, that if such default cannot be cured within ten
(10) days, then Lender shall have such longer period of time as may be
reasonably necessary to cure such default so long as Lender pursues the cure of
same with due diligence.

 

5.           Lender’s Obligations. No person or entity who exercises a right
arising under the Security Instrument or any assignment of the Lease or receives
the rents payable by Tenant under the Lease shall thereby become obligated to
Tenant for the performance of any of the terms, covenants, conditions and
agreements of Landlord under the Lease. Landlord and Tenant agree that Tenant
shall make all payments to be made by Tenant under the Lease to such person or
entity upon receipt of written notice of the exercise of such right. Receipt of
rent by such other person shall not relieve Landlord of its obligations under
the Lease, and Tenant shall continue to look only to Landlord for performance
thereof.

 

6.           Special Rights of Lender. In addition to and not in lieu of any
other provisions of this Agreement, Lender shall not in any way or to any extent
be:

 

(a)          liable for any act or omission of any landlord (including Landlord)
in contravention of any provision of the Lease; or

 

(b)          subject to any offsets or defenses that Tenant might have against
any prior landlord (including Landlord) which accrues prior to acquisition of
title to the Demised Premises by Lender; or

 

(c)          bound by any rent or additional rent that Tenant might have paid
for more than thirty (30) days in advance to any prior landlord (including
Landlord); or

 

(d)          bound by any agreement or modification of the Lease made without
Lender’s written consent; or

 

(e)          in any way responsible for any deposit or security that was
delivered to Landlord but which was not subsequently delivered to Lender.

 

7.           Attornment. Tenant agrees that if Lender acquires title to the
Property as a result of foreclosure of the Security Instrument, exercise of the
power of sale thereunder or the acceptance of a deed in lieu of foreclosure, or
if Lender obtains control of the Property pursuant to any other rights, powers
or remedies contained in the Security Instrument, any assignment of leases and
rents in favor of Lender, or the laws of the state in which the Property is
situated, Tenant will, upon request of Lender or any other person or entity
succeeding to the interest of Lender as a result of the exercise of any such
right, power or remedy, automatically become the lessee or tenant of Lender or
such successor in interest, without any change in the terms and provisions of
the Lease, and Tenant will, upon request of Lender or said successor in
interest, deliver an instrument or instruments in recordable form, confirming
such attornment.

 

8.           Representations, Warranties, and Covenants of Tenant. Tenant, in
order to induce Lender to enter into this Agreement, hereby affirms that:

 

(a)          the Lease is in full force and effect and has not been modified or
amended;

 

 - 2 - 

 

 

(b)          to the best of Tenant’s knowledge, Landlord is not in default in
performance of any of Landlord’s obligations under the Lease;

 

(c)          to the best of Tenant’s knowledge, Tenant has no present right of
offset against any rent due or to become due under the Lease;

 

(d)          Tenant will not materially amend or modify the Lease without the
prior written consent of Lender which consent shall not be unreasonably withheld
or delayed; and

 

(e)          upon the occurrence of an Event of Default under the Security
Instrument, Lender may, at its option but without obligation, notify Tenant in
writing of the occurrence of such Event of Default and direct Tenant to make all
future payments of the rents, issues and profits and any other sums due under
the Lease (“Rent Payments”) directly to Lender or its assignee (the “Default
Notice”). Landlord hereby directs Tenant, and Tenant hereby agrees, to make all
Rent Payments directly to Lender or assignee following Tenant’s receipt of a
Default Notice. The parties hereto hereby agree that Tenant shall have no
obligation to determine the accuracy of the statements set forth in a Default
Notice and Tenant shall be permitted to rely on correctness of the statements
contained in a Default Notice without further inquiry.

 

9.           Notices. All communications under or in connection with this
Agreement shall be in writing and shall be mailed by first class certified mail,
postage prepaid, return receipt requested or shipped with a reputable overnight
courier that provides written confirmation of receipt, or otherwise sent by
facsimile, telecopy or other similar form of rapid transmission confirmed by
mailing (in either manner stated above) a written confirmation at substantially
the same time as such rapid transmission, or personally delivered to an officer
or partner of the receiving party. All such communications shall be mailed,
sent, or delivered as follows:

 

If to Tenant: Saint Joseph Regional Medical Center — South   Bend Campus, Inc.  
801 E. LaSalle Avenue   South Bend, IN 46617     if to Lender to: First
Tennessee Bank, National Association   511 Union Street   Nashville, TN 37219  
Attn: Cathy Wind     with copy to: Bradley Arant Boult Cummings LLP   1600
Division Street, Suite 700   Nashville, TN 37203   Attn: Bob Hannon

 

or to such other address or to such individual’s or department’s attention as
Lender may have furnished Tenant and Landlord in writing.

 

If to Landlord, to:  TST Mishawaka IRF, LLC   1000 Urban Center Dr., Suite 675  
Birmingham, AL 35242   Attn: Steve Hewett

 

 - 3 - 

 

 

With copy to: Michael J. Brandt   Wallace, Jordan, Ratliff & Brandt, LLC   800
Shades Creek Parkway, Suite 400   Birmingham, AL 35209

 

Any communication so addressed and mailed shall be deemed to be given when so
mailed. Rejection or other refusal to accept or inability to deliver because of
a changed address of which no notice has been given shall have no effect on a
communication properly sent.

 

10.         Miscellaneous. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, successors and assigns.
Numbered and titled paragraph headings are for convenience of reference only,
and neither amplify nor limit the provisions hereof. When used herein, the
singular shall include the plural, and vice versa, and the use of any gender
shall include all other genders. If any provision of this Agreement or the
application thereof to any person or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such other provisions to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

 

[signatures commence on next page]

 

 - 4 - 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed by a duly authorized officer, as of the day and
year first above written.

 

  TENANT:       SAINT JOSEPH REGIONAL MEDICAL CENTER — SOUTH BEND CAMPUS, INC.  
    By:                     Title:         LANDLORD:       TST MISHAWAKA IRF,
LLC       By:         Title:         LENDER:       FIRST TENNESSEE BANK,
NATIONAL ASSOCIATION       By:       Cathy Wind, Senior Vice President

 

STATE OF INDIANA )   COUNTY OF _______________________ )  

 

Before me, _______________________, the undersigned, a Notary Public in and for
the County and State aforesaid, personally appeared ___________________, with
whom I am personally acquainted (or proved to me on the basis of satisfactory
evidence), and who, upon oath, acknowledged himself/herself to be
_____________________ of Saint Joseph Regional Medical Center — South Bend
Campus, Inc., an Indiana not for profit corporation, the within named bargainor,
and that as such ____________________ of the corporation, he/she, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained, by signing the name of the corporation by himself/herself as such
___________________ for the corporation.

 

WITNESS my hand and seal at office in ___________________, Indiana, this the day
of March, 2013.

 

      Notary Public   My Commission Expires:  

 

(Signature Page to Consent, Subordination, Non-Disturbance and Attornment
Agreement – page 1 of 2)

 

 - 5 - 

 

 



STATE OF ALABAMA )   COUNTY OF _______________________ )  

  

I, the undersigned authority, a Notary Public in and for said county in said
State, hereby certify that ___________________, whose name as
______________________ of TST Mishawaka 1RF, LLC, a Delaware limited liability
company, is signed to the foregoing instrument and who is known to me,
acknowledged before me on this day that, being informed of the contents of said
instrument, he, as such authorized representative and with full authority,
executed the same voluntarily for and as the act of said limited liability
company.

 

Given under my hand and official seal, this _________________ day of March,
2013.

 

      Notary Public   My Commission Expires:  

 



STATE OF TENNESSEE )   COUNTY OF _______________________ )  

  

Before me, _____________________________ , the undersigned, a Notary Public in
and for the County and State aforesaid, personally appeared Cathy Wind, with
whom I am personally acquainted (or proved to me on the basis of satisfactory
evidence), and who, upon oath, acknowledged herself to be Senior Vice President
of First Tennessee Bank, National Association, a national banking association,
the within named bargainor, and that as such Senior Vice President of the
national banking association, she, being authorized so to do, executed the
foregoing instrument for the purposes therein contained, by signing the name of
the national banking association by herself as such Senior Vice President for
the national banking association.

 

WITNESS my hand and seal at office in _______________, Indiana, this the
______________ day of March, 2013.

 

      Notary Public   My Commission Expires:  

 

(Signature Page to Consent, Subordination, Non-Disturbance and Attornment
Agreement – page 2 of 2)

 

 - 6 - 

 

 

TENANT ESTOPPEL CERTIFICATE

 

Tenant: Saint Joseph Regional Medical Center – South Bend Campus, Inc.     Lease
Effective Date: February 27, 2009     Lease Term: Fifteen (15) years after
Commencement Date (_______________), plus two Tenant option five (5) year
extensions     Property: Lot 3 of the Elm Road Medical Campus, which includes a
45,920 sq.ft. medical office building

 

As of March 15, 2013, the undersigned Tenant under the above-referenced Lease,
certifies to TST Mishawaka IRF, LLC (the “Owner”) and First Tennessee Bank,
National Association (the “Lender”) as follows with respect to the Lease:

 

1.The Lease is the only lease affecting said premises and has not been amended,
modified, changed altered or supplemented, except as shown above. The above
information is true and correct.

 

2.The Lease is in full force and effect and to Tenant’s knowledge there are no
defaults by Landlord thereunder or any conditions which with only the passage of
time or giving of notice or both would become a default by Landlord under the
terms of said Lease.

 

3.As of the date of this Certificate, monthly Minimum Rent is $___________ per
month. No Rent has been prepaid under the Lease more than one (1) month in
advance and all Rent has been paid through the date of _____________.

 

4.Tenant currently pays Landlord $__________ per month for charges other than
Minimum Rent, including real estate tax pass throughs, which are due and payable
under the Lease, Such payments have not been made for any period more than one
(1) month in advance and all such charges have been paid through the date of
_____________.

 

5.No rents have been prepaid except as provided by said Lease, but in no event
have rents been paid more than thirty (30) days in advance and that there are no
offsets or credits against future accruing rents.

 

6.Landlord and Tenant have fulfilled and complied with all conditions precedent
to the acceptance and possession of the Premises by Tenant and any and all
improvements and space required to be furnished by Landlord to the undersigned
by the terms of the Lease have been completed to the full satisfaction of
Tenant.

 

7.Tenant is open and operating and in full and complete possession of the
premises demised pursuant to the terms of said Lease. The demised premises
satisfy the requirements of said Lease and have been accepted and approved in
all respects by Tenant.

 

8.All duties of an inducement nature and all inducement clauses have been
fulfilled by Landlord.

 

9.As of the date of this Certificate, there are no monetary amounts currently
owing to Tenant by Landlord which have not been paid except the following: None

 

10.Tenant has received no notice of a prior sale, transfer, assignment,
hypothecation or pledge of said Lease or of the rents secured therein.

 

11.Saint Joseph Regional Medical Center, Inc. guarantees the prompt performance
and payment in full of all obligations of Tenant under the Lease. Said guaranty
is in full force and effect, and has not been amended or modified.

 

EXHIBIT B

 



 1 

 

 

The undersigned understands and acknowledges that Owner is relying on this
Certificate in purchasing the Premises and Lender will rely on this Certificate
in making a mortgage loan and. that in connection with said loan, Owner’s
interest in the Lease is being assigned to Lender as additional security for the
Loan and the undersigned has the authority to execute and deliver this Estoppel
Certificate on behalf of Tenant.

 

  TENANT:       SAINT JOSEPH REGIONAL MEDICAL CENTER – SOUTH BEND CAMPUS, INC.  
    By:                Title:  

 

 2 

 

 

TENANT ESTOPPEL CERTIFICATE

 

Tenant: Saint Joseph Regional Medical Center – South Bend Campus, Inc.     Lease
Effective Date: February 27, 2009     Lease Term: Fifteen (15) years after
Commencement Date ( ______ ), plus two Tenant option five (5) year extensions  
  Property: Lot 3 of the Elm Road Medical Campus, which includes a 45,920 sq.ft.
medical office building

 

As of March 15, 2013, the undersigned Tenant under the above-referenced Lease,
certifies to TST Mishawaka IRF, LLC (the “Owner”) and First Tennessee Bank,
National Association (the “Lender”) as follows with respect to the Lease;

 

1.The Lease is the only lease affecting said premises and has not been amended,
modified, changed, altered or supplemented, except as shown above. The above
information is true and correct.

 

2.The Lease is in full force and effect and to Tenant’s knowledge there are no
defaults by Landlord thereunder or any conditions which with only the passage of
time or giving of notice or both would become a default by Landlord under the
terms of said Lease.

 

3.As of the date of this Certificate, monthly Minimum Rent is $__________ per
month. No Rent has been prepaid under the Lease more than one (1) month in
advance and all Rent has been paid through the date of ____________.

 

4.Tenant currently pays Landlord $_______ per month for charges other than
Minimum Rent, including real estate tax pass throughs, which are due and payable
under the Lease. Such payments have not been made for any period more than one
(1) month in advance and all such charges have been paid through the date of
_______________.

 

5.No rents have been prepaid except as provided by said Lease, but in no event
have rents been paid more than thirty (30) days in advance and that there are no
offsets or credits against future accruing rents.

 

6.Landlord and Tenant have fulfilled and complied with all conditions precedent
to the acceptance and possession of the Premises by Tenant and any and all
improvements and space required to be furnished by Landlord to the undersigned
by the terms of the Lease have been completed to the full satisfaction of
Tenant.

 

7.Tenant is open and operating and in full and complete possession of the
premises demised pursuant to the terms of said Lease. The demised premises
satisfy the requirements of said Lease and have been accepted and approved in
all respects by Tenant.

 

8.All duties of an inducement nature and all inducement clauses have been
fulfilled by Landlord.

 

9.As of the date of this Certificate, there are no monetary amounts currently
owing to Tenant by Landlord which have not been paid except the following: None

 

10.Tenant has received no notice of a prior sale, transfer, assignment,
hypothecation or pledge of said Lease or of the rents secured therein.

 

11.Saint Joseph Regional Medical Center, Inc. guarantees the prompt performance
and payment in full of all obligations of Tenant under the Lease. Said guaranty
is in full force and effect, and has not been amended or modified.

 

EXHIBIT B

 



 1 

 

 

The undersigned understands and acknowledges that Owner is relying on this
Certificate in purchasing the Premises and Lender will rely on this Certificate
in making a mortgage loan and that in connection with said loan, Owner’s
interest in the Lease is being assigned to Lender as additional security for the
Loan and the undersigned has the authority to execute and deliver this Estoppel
certificate on behalf of Tenant.

 

  TENANT:       SAINT JOSEPH REGIONAL MEDICAL CENTER – SOUTH BEND CAMPUS, INC.  
    By:                Title:  

 

 2 

 